Exhibit 10.1

SALE AND PURCHASE AGREEMENT

This Sale and Purchase Agreement (this “Agreement”) is entered into as of
February 8, 2007 (the “Execution Date”), by and between NXP B.V., a limited
liability company organized under the laws of The Netherlands (“Parent Buyer”),
NXP Semiconductors France SAS, a company incorporated under the laws of France
(“Subsidiary Buyer”), Silicon Laboratories Inc., a Delaware corporation (“Parent
Seller”) and Silicon Laboratories International Pte. Ltd., a private limited
company organized under the laws of Singapore (“Subsidiary Seller”).  Each of
Parent Buyer and Subsidiary Buyer are sometimes referred to in this Agreement
collectively as “Buyer” and each of Parent Seller and Subsidiary Seller are
sometimes referred to in this Agreement collectively as “Seller.”

AGREEMENT

In consideration of the respective covenants and promises contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

1.1           Defined Terms.  As used herein, the terms below shall have the
following meanings.  Any of such terms, unless the context otherwise requires,
may be used in the singular or plural, depending upon the reference.

“Action” shall mean any action, claim, suit, litigation, proceeding, mediation,
arbitration, governmental audit, criminal prosecution or hearing, in each case,
before any Governmental Authority or arbitration tribunal or any inquiry or
investigation by any Governmental Authority.

“Ancillary Agreements” shall mean the Intellectual Property License Agreement,
the Transition Services Agreement, the Escrow Agreement, the French Local Sale
Agreement, the Bill of Sale, the Assignment and Assumption Agreement and the
Intellectual Property Assignment Agreement.

“Assets” shall mean all of the assets, tangible and intangible, as set forth
below, without duplication:

(a)           all of Seller’s and its Subsidiaries’ rights under all of the
Contracts, including those listed on Schedule 1.1(a) (collectively, the “Assumed
Contracts”);

(b)           all Equipment primarily used in the Business, including the
Equipment listed on Schedule 1.1(b);


--------------------------------------------------------------------------------


(c)           all Inventory;

(d)           all Books and Records;

(e)           all Intellectual Property Rights that are (i) listed on
Schedule 1.1(e) or (ii) other than Patents and Trademarks, owned by Seller or
its Subsidiaries (or licensed by any of them to extent transferable hereunder
without additional monetary liability to Seller or its Subsidiaries) and
exclusively used in the Business (together, the “Transferred Business IPR”);

(f)            all of the capital stock of the California Subsidiary (for
clarity, except as set forth in Section 10.18, the California Subsidiary shall
retain all of its assets);

(g)           all of the capital stock of the French Subsidiary (for clarity,
except as set forth in Section 10.18, the French Subsidiary shall retain all of
its assets);

(h)           Seller’s and Seller’s Subsidiaries’ rights under the Facility
Leases, together with all fixtures and improvements now or subsequently located
thereon, and all rights, privileges and easements which are appurtenant thereto;

(i)            all assets of the French Subsidiary Plans; and

(j)            Seller’s and Seller’s Subsidiaries’ right to bring and control
any Action in law or equity against third parties for the infringement,
misappropriation, violation or other damage or injury to (or breach of or
default under) the foregoing prior to the Closing Date (whether standing alone
or in combination with an Action for post-Closing injuries), provided that
Seller shall be reimbursed for any monetary recovery relating to the time period
on or prior to the Closing Date.

Notwithstanding the foregoing, in no event shall the term Assets include any
Excluded Assets.

“Assumed Liabilities” shall mean only the following Liabilities of Seller and
its Subsidiaries:

(a)           all Liabilities arising on or after the Closing Date under the
Assumed Contracts (but not including any Liability for any Default under any
Assumed Contract occurring prior to the Closing Date);

(b)           all Liabilities for any Taxes attributable to the Business for
Post-Closing Tax Periods;

(c)           all Liabilities arising after the Closing Date with respect to the
Rehired Employees;

(d)           all Liabilities (whether arising prior to, on, or after the
Closing Date) with respect to Open Incoming POs.

(e)           all Liabilities (whether arising prior to, on, or after the
Closing Date) with respect to Open Outgoing POs.

2


--------------------------------------------------------------------------------


(f)            all Liabilities for Product warranty claims and Product liability
claims to the extent such Liabilities result from operation of the Business
after the Closing Date;

(g)           all Liabilities for Product warranty claims to the extent such
Liabilities (i) result from operation of the Business on or prior to the Closing
Date and (ii) do not exceed $25,000 with respect to any individual claim or
series of related claims;

(h)           all Liabilities of Transferred Subsidiaries, but excluding all
liabilities for any Taxes attributable to the Transferred Subsidiaries for
Pre-Closing Tax Periods (subject to the indemnification provisions set forth in
Section 9.3);

(i)            all Liabilities to Rehired Employees for accrued but unused
vacation time;

(j)            all Liabilities of the French Subsidiary Plans;

(k)           all Liabilities to the extent arising out of, relating to or in
connection with any Action or threatened Action (including a cease and desist
letter, request for an investigation or offer to license) involving or relating
to the Business or the Assets arising out of the conduct, operations or
ownership of the Business or the Assets after the Closing Date;

(l)            all Liabilities for Products sold after the Closing Date; and

(m)          all Liabilities to distributors with respect to credit memos to be
issued after the Closing Date with respect to earned and unearned price
protection and ship and debits obligations.

“Books and Records” shall means Seller’s:  (a)  current product, business and
marketing plans and promotional literature for the Products and the Projects,
(b)  books, records (including customer, supplier, employee and purchasing
records), lists (including customer, supplier and distributor lists), financial
data, files and reports for the six months prior to the Closing Date for the
Products and the Projects, and (c) current product and design manuals, plans,
drawings, technical manuals, operating records and all other work product (in
any media) for the Products and the Projects.

“Business” means all activities by Seller and its Subsidiaries, including but
not limited to research, development, manufacturing, marketing, and sales,
occurring at any time on or prior to the Closing Date in connection with: (i)
CMOS power amplifier integrated circuits, (ii) CMOS transceiver integrated
circuits, (iii) CMOS baseband integrated circuits, (iv) baseband software,
and/or (v) the integration of one or more of the integrated circuits and
software listed in (i) to (iv) above into integrated circuits or systems, in
each case of (i) to (v) where such circuit, integrated circuit, system or
software is used to receive and/or transmit signals complying with one or more
of the cellular communications standards GSM, GPRS, EDGE, UMTS (including
WCDMA), CDMA and their derivatives, extensions and successors.  For purpose of
clarity, the term Business does not include any activities by Seller and its
Subsidiaries in connection with the Retained Products of Seller.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are required to be closed.

3


--------------------------------------------------------------------------------


“Business Employee” shall mean those Business Personnel who are employees of
Seller or any of its Subsidiaries listed on Schedule 1.1(g).

“Business Personnel” shall mean those employees and independent contractors of
Seller listed on Schedule 1.1(g).

“Cash” shall mean cash, cash equivalents and short-term investments (as defined
under GAAP).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations thereunder.

“Confidentiality Agreement” shall mean that certain letter agreement, dated as
of October 25, 2006, by and between Buyer and Seller.

“Contract” shall mean any agreement or contract to which Seller is a party or is
bound and which primarily relates to the Assets or the Business.

“Court Order” shall mean any judgment, decision, consent decree, stipulation,
injunction, ruling, writ or order of any foreign, federal, state or local
Governmental Authority.

“Default” shall mean (a) a material breach of or material default under any
Contract, or (b) the occurrence of an event that with the passage of time or the
giving of notice or both would constitute a material breach of or material
default under any Contract.

“Encumbrances” shall mean any mortgage, pledge, lien, restriction,
hypothecation, charge or other security interest other than (a) for Taxes not
yet due and payable, (b) for purchase money, securing rental payments, or
otherwise arising in the ordinary course of business and not incurred in
connection with the borrowing of money; or (c) arising as a result of entering
into this Agreement.

“Environmental Claim” shall mean any written or oral notice, claim, demand,
order, action, cause of action, suit, complaint, proceeding, investigation or
notice or other communication by any Person alleging any violation of, or any
actual or potential liability (including actual or potential liability for
investigatory costs, cleanup costs, monitoring costs, governmental response
costs, natural resource damages, property damage, personal injury, fines or
penalties) arising out of, relating to, based on or resulting from (a) the
presence or Release or threatened Release into the indoor or outdoor
environment, of any Hazardous Material, (b) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law or Permit or (c)
obligations or liabilities under any Environmental Law.

“Environmental Laws” shall mean all federal, state, local, and foreign Laws
regulating, relating to or imposing liability or standards of conduct concerning
pollution, contamination, preservation or protection of the environment or
workplace health or safety, including all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
as such requirements are enacted and in effect on or prior to the Execution
Date.

4


--------------------------------------------------------------------------------


“Environmental Liabilities” means any and all Liabilities (a) arising out of any
Environmental Claims, (b) pursuant to any applicable Environmental Laws, or (c)
concerning the presence, handling, transportation, recycling, disposal or
Release of any Hazardous Material, including pursuant to any lease, sublease or
other agreement.

“Equipment” shall mean machinery, computer hardware, spare parts, supplies,
equipment, tooling, patterns, dies and similar tangible personal property,
including all warranty rights with respect thereto, but shall exclude fixtures.

“Excluded Assets” shall mean the following assets of Seller and its
Subsidiaries:

(a)           all Cash;

(b)           all Receivables;

(c)           all Permits and insurance policies;

(d)           any of Seller Tax Returns, and records and work papers used in
preparation thereof, excluding Tax Returns of any Transferred Subsidiary;

(e)           all rights of Seller under this Agreement and the Ancillary
Agreements;

(f)            all Contracts set forth on the Schedule of Excluded Contracts
(“Excluded Contracts”);

(g)           other than the Facility Leases, all leases of real property,
together with all fixtures and improvements now or subsequently located thereon,
and all rights, privileges and easements which are appurtenant thereto;

(h)           all Equipment listed on the Schedule of Excluded Equipment
(“Excluded Equipment”);

(i)            any Inventory that has been disposed of in the ordinary course of
business prior to the Closing without violating Section 5.2;

(j)            all enterprise software, databases and networks of Seller,
including all sales management, engineering, materials, business planning,
manufacturing, logistics, finance and accounting systems utilized by the
Business;

(k)           all Intellectual Property Rights not included in the Transferred
Business IPR;

(l)            all claims, rights, causes of action, choses in action, rights of
recovery, rights of set-off of any kind against any Person, to the extent
(i) related to Excluded Assets or Liabilities other than Assumed Liabilities,
(ii) related to refunds of, and credits against, Taxes attributable to the
Business for Pre-Closing Tax Periods, (iii) related to rights to payment or to
enforce payment in connection with Products delivered by Seller on or prior to
the Closing Date or (iv) otherwise related to periods on or prior to the Closing
Date; and

5


--------------------------------------------------------------------------------


(m)          any Employee Plans other than the French Subsidiary Plans.

“Facility Leases” shall mean the leases set forth on Schedule 3.6.

“French Local Sale Agreement” shall mean the sale and purchase agreement between
the Subsidiary Seller and the Subsidiary Buyer for the sale and purchase of all
of the capital stock of the French Subsidiary to be entered into only for
purposes of filing with the French authorities, in a form reasonably
satisfactory to Seller and Buyer.  In case of variation between the terms of the
Agreement and the terms of the French Local Sale Agreement, the Agreement shall
prevail.

“French Subsidiary Plans” means the Employee Plans listed on the Schedule of
French Subsidiary Plans.

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date or for the period with respect to which such principles are
applied.

“Governmental Authority” shall mean any (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality, board,
bureau, official, ministry, organization, unit, body or entity and any court or
other tribunal).

“Hazardous Materials” shall mean the hazardous or toxic substances, wastes, or
other pollutants, including gasoline, petroleum or petroleum distillates,
asbestos or asbestos containing materials or polychlorinated biphenyls, in each
case that are regulated pursuant to or as to which liability or standards of
conduct are imposed pursuant to any Environmental Laws.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.

“Indebtedness” shall mean (a) any obligation for borrowed money, including any
obligation for accrued and unpaid interest thereon and any prepayment or other
penalties or premiums, (b) any capitalized lease obligations (as determined in
accordance with GAAP), (c) any reimbursement obligations in respect of any
acceptances, letters of credit, surety bonds or similar arrangements, (d) all
obligations to pay the deferred and unpaid purchase price of property, (e) bank
overdrafts (excluding undrawn lines) and outstanding checks to the extent
related to any account of the Business and (f) all guarantees issued in respect
of obligations of any other Person of the type described in clauses (a) through
(f).

“Intellectual Property Rights” or “IPR” shall mean all U.S. and foreign
intellectual property rights, including without limitation (i)(a) patents and
patent applications and disclosures relating thereto (and any patents that issue
as a result of those patent applications), and any renewals, reissues,
reexaminations, extensions, continuations, continuations-in-part, divisions and
substitutions relating to any of the patents and patent applications, as well as
all related foreign patent and patent applications that are counterparts to such
patents and patent applications (“Patents”), (b) trademarks, service marks,
trade dress, logos, trade names and corporate names, whether registered or
unregistered, and the goodwill associated therewith, together with any
registrations and applications for registration thereof (“Trademarks”), (c)
copyrights and rights under copyrights, including copyrights in Software,
whether registered or unregistered, including moral rights, and any
registrations and applications for registration thereof (“Copyrights”), (d) mask
work rights and registrations and applications for registration thereof (“Mask
Works”), (e) rights in databases and data collections (including knowledge
databases, customer lists and customer databases) under the Laws of the United
States or any other jurisdiction, whether registered or unregistered, and any
applications for registration therefore (“Databases”); (f) any rights in
discoveries, inventions, developments, processes, designs and techniques that
are not included in the definition of “Patents,” including any documents,
memoranda, reports, studies, data or analyses relating thereto, (g) and any
rights in trade secrets, know-how, and confidential, proprietary or non-public
information, including documents containing the foregoing, analyses thereof,
research, and lists (“Trade Secret Information”); and (h) Residuals.

6


--------------------------------------------------------------------------------


“Inventory” shall mean all of Seller’s inventory of the Products held for
resale, including raw materials, work in process, finished products, wrapping,
supply and packaging items with respect to the Products.

“Laws” shall mean, with respect to a Person, any constitutions, laws (including
common law), statutes, codes, ordinances, or directives, regulations, rules,
notice requirements, edicts, decrees, court decisions, agency guidelines,
principles of law and orders of any Governmental Authority applicable to such
Person.

“Liabilities” shall mean any direct or indirect liability, indebtedness,
obligation, commitment, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether  known or unknown, disputed or undisputed, secured
or unsecured, asserted or unasserted, due or to become due, vested or unvested,
liquidated or unliquidated, accrued or unaccrued, absolute, contingent, fixed,
matured or unmatured, whether or not the same is required to be accrued on the
financial statements of such Person, and whenever arising.

“Material Adverse Effect” shall mean the effect of any change, circumstance,
development, condition or event that, in the aggregate, (i) is materially
adverse to the business, properties, assets, condition or results of operations
of the Business, taken as a whole, or (ii) materially impairs Seller’s ability
to consummate the transactions contemplated by this Agreement and the Ancillary
Agreements; provided, however, that “Material Adverse Effect” shall not be
deemed to include the effect of (A) any change, circumstance, development,
condition or event affecting the general economic conditions in the United
States or the world; (B) change, circumstance, development, condition or event
that affects the semiconductor industry generally; (C) change, circumstance,
development, condition or event related to the execution, announcement,
performance or pendency of, or compliance with, this Agreement or the
transactions contemplated herein, (D) natural disasters which do not have a
disproportionate impact on the Business compared to its competitors, (E) war,
sabotage, armed hostilities or acts of terrorism which do not have a
disproportionate impact on the Business compared to its competitors, (F) any
failure by the Company to meet or exceed projections or forecasts (provided that
the underlying causes of such failure shall be considered in determining whether
there is a Material Adverse Effect), (G) any matter directly related to and
arising out of the items set forth on Schedule 3.10 set forth in the Seller
Disclosure Schedule, or (H) changes in applicable Law or GAAP.

7


--------------------------------------------------------------------------------


“Open Incoming POs” shall mean all purchase orders, invoices, release orders and
similar agreements regarding Products from customers and distributors to the
extent that the Products have not been shipped to such customers or distributors
on or prior to the Closing Date.

“Open Outgoing POs” shall mean all purchase orders, invoices, release orders and
similar agreements with Seller’s manufacturers, suppliers and other vendors with
respect to the Business to the extent that the applicable product or service has
not been delivered or rendered to Seller on or prior to the Closing Date.

“Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, registrations, waivers, exemptions, qualifications, consents or
orders of, or filings with, any Governmental Authority, whether foreign,
federal, state or local, or any other Person, necessary for the past or present
conduct of, or relating to the operation of the Business.

“Person” shall mean an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture,
unincorporated organization or other entity or organization of any kindor
Governmental Authority.

“Post-Closing Tax Period” shall mean any Tax Period beginning after the Closing
Date and that portion of a Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” shall mean any Tax Period ending on the Closing Date
and the portion of any Straddle Period ending on the Closing Date.

“Products” shall mean the products of Seller set forth on
Schedule 1.1(Products).

“Projects” shall mean the projects of Seller set forth on
Schedule 1.1(Projects).

“Property Taxes” shall mean all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Receivables” shall mean (a) all trade accounts receivable and other rights to
payment from customers and distributors related to the Business, (b) notes or
other receivables, and (c) any claims, remedy or other rights related to any of
the foregoing, in each case of clauses (a) through (c), in existence on or prior
to the Closing Date.

“Release” shall mean any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment (including ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Material through air, soil, surface water,
groundwater or property.

“Representative” shall mean any officer, director, principal, attorney, agent,
employee, accountant, advisor or other similar representative.

8


--------------------------------------------------------------------------------


“Residuals” means Trade Secret Information in nontangible form (i.e., not in
written or other documentary form, including tape, disk or other storage),
including without limitation ideas, know-how or techniques, that is retained in
the unaided memory of employees due to their past work for Seller or its
Subsidiaries.

“Retained Products” shall mean those products and projects set forth on Schedule
1.1(Retained Products) and any logical extensions, successors, fixes,
improvements and new releases thereof or thereto.

“Software” shall mean computer software, programs and databases in any form,
including web content, source code, executable code, tools, developers kits,
utilities, graphical user interfaces, menus, images, icons, and forms, and all
versions, updates, corrections, enhancements and modifications thereof, and all
related documentation, developer notes, comments and annotations related
thereto.

“Straddle Period” shall mean any Tax Period beginning before and ending after
the Closing Date.

“Subsidiary” of any Person shall mean any corporation, partnership or other
entity of which such Person owns, directly or indirectly, 50% or more of the
total combined voting power or other ownership interest or of which such Person
acts as a general partner, managing member or in a similar capacity.

“Tax” shall mean any federal, state, local, foreign or other tax, levy, impost,
fee, assessment or other government charge, including income, estimated income,
business, occupation, value added, employment, social security, goods and
services, stamp, alternative or add-on minimum, franchise, property, payroll,
personal property, sales, transfer, use, employment, commercial rent, occupancy,
franchise or withholding taxes, and any premium, including interest, penalties
and additions in connection therewith.

“Tax Period” shall mean any period prescribed by any Governmental Authority for
which a Tax Return is required to be filed or a Tax is required to be paid.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transferred Subsidiary” means (a) Silicon Laboratories France SARL (the “French
Subsidiary”), all of the capital stock of which is owned by Subsidiary Seller
and (b) StackCom, a California corporation (the “California Subsidiary”), all of
the capital stock of which is owned by Parent Seller.

“Viral Software” means any Software licensed to Seller under an open source,
copyleft or similar license agreement that requires, as a condition of being
distributed or otherwise, that the source code for any proprietary Software that
includes, utilizes, is derived from or is linked with such Software be licensed
to third parties to whom such Software is distributed, including any Software
licensed under the GNU General Public License, the GNU Lesser General Public
License, or the Mozilla Public License.

9


--------------------------------------------------------------------------------


1.2           Other Defined Terms.  Capitalized terms not defined in Section 1.1
above shall have the meanings set forth in the applicable Sections of the
Agreement.

ARTICLE II.

PURCHASE AND SALE OF ASSETS

2.1           Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement and the Ancillary Agreements shall take place at
8:00 a.m. at the offices of DLA Piper US LLP, 1221 South Mopac Expressway, Suite
400, Austin, Texas 78746, or at such other place as shall be mutually agreeable
to the parties hereto, as soon as practicable (but in no event later than two
Business Days) after the satisfaction or waiver of the latest to occur of the
conditions to the Closing set forth in Articles VI and VII hereof (other than
the conditions to be satisfied at the Closing) or such other date and time as
shall be mutually agreeable to the parties hereto (the “Closing Date”) and the
Closing shall be deemed effective as of the end of the day on the Closing Date.

2.2           Transfer of Assets.  Upon the terms and subject to the conditions
contained herein, at the Closing, Seller and its Subsidiaries will sell,
transfer and assign to Buyer, and Buyer will purchase and acquire from Seller
and its Subsidiaries, all of the right, title and interest of Seller and its
Subsidiaries in and to the Assets, free and clear of all Encumbrances.

2.3           Assumption of Liabilities.  Upon the terms and subject to the
conditions contained herein, at the Closing, Buyer shall assume and agree to
discharge the Assumed Liabilities.  Buyer’s assumption of the Assumed
Liabilities shall not limit Buyer’s remedies for Seller’s breach of any
representation or warranty in Article III.

2.4           Excluded Liabilities.  Any other provision of this Agreement
notwithstanding, Buyer shall not be obligated to assume, pay, perform, discharge
or be responsible for any Liabilities of Seller or any of its Subsidiaries other
than the Assumed Liabilities.  Seller and its Subsidiaries shall retain and
shall be responsible for the payment, performance and/or discharge of all
Liabilities of Seller and its Subsidiaries, whether arising before or after the
Closing Date, other than the Assumed Liabilities  (such Liabilities,
collectively, the “Excluded Liabilities”), including the following:

(i)            any Liability to the extent arising out of or relating to the
operation or conduct by Seller or any of its Subsidiaries or affiliates of any
business other than the Business, including any Liability arising out of or
related to (A) the transfer of assets or employees by the French Subsidiary to
the Retained French Subsidiary pursuant to Section 10.18 (including any
Liability under any agreement between the French Subsidiary and the Retained
French Subsidiary relating to such transfer and any Liability to trade or other
third party creditors or to tax authorities relating to or arising out of such
transfer) or (B) any failure, whether in part or in whole, by Seller to procure
such transfer of assets and employees;

(ii)           any Liability to the extent arising out of or relating to any
Excluded Asset;

10


--------------------------------------------------------------------------------


(iii)          any Liability for Taxes (A) for a Pre-Closing Tax Period, (B)
attributable to the transactions contemplated in Section 10.18 (Pre-Closing
Transfers) or (C) of any Person, whether by reason of Treasury Regulation
section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise;

(iv)          any Environmental Liabilities to the extent arising out of or
relating directly or indirectly to the conditions existing or events occurring
on or prior to the Closing Date involving or relating to the Business or the
Assets or that are attributable to the conduct, acts, operations or omissions of
Seller or any of its Subsidiaries;

(v)           all Liabilities arising out of or related to Employee Plans other
than the French Subsidiary Plans, including all Liabilities arising out of or
related to the employees listed on Schedule 10.18;

(vi)          all Liabilities related to Business Personnel and other employees
or independent contractors of Seller and its Subsidiaries arising prior to or on
the Closing Date (including any severance or termination Liabilities arising due
to terminations of employment or services arrangements with Seller and its
Subsidiaries);

(vii)         any interest expense and indebtedness (whether as obligor,
guarantor or otherwise) of Seller or its Subsidiaries to third parties for
borrowed money;

(viii)        any Liability for checks drawn on bank accounts of Seller or its
Subsidiaries that have been issued but not cleared as of the Closing Date;

(ix)           (A) all accounts payable of Seller or its Subsidiaries incurred
in connection with the operation of the Business on or prior to the Closing Date
and (B) any other Liability of Seller or any of its Subsidiaries for payment
with respect to services performed or goods acquired in connection with the
operation of the Business or the Assets on or prior to the Closing Date; or

(x)            all Liabilities to the extent arising out of, relating to or in
connection with any Action or threatened Action (including a cease and desist
letter, request for an investigation or offer to license) involving or relating
to the Business or the Assets arising out of the conduct, operations or
ownership of the Business on or prior to the Closing Date.

2.5           Purchase Price.  Upon the terms and subject to the conditions
contained herein, on the Closing Date, (i) Parent Buyer shall (a) pay or cause
to be paid to Parent Seller, by wire transfer of immediately available funds to
the account designated in writing by Parent Seller at least three Business Days
prior to the Closing, cash in U.S. dollars in an aggregate amount equal to
$108,300,000 (the “Parent Cash Closing Payment”), and shall (b) pay or cause to
be paid, by wire transfer of immediately available funds to JPMorgan Chase Bank,
N.A. (the “Escrow Agent”) to be held in escrow (the “Escrow Fund”), cash in U.S.
dollars in an aggregate amount equal to $14,250,000 (the “Escrow Amount”) and
(ii) Parent Buyer shall pay or cause to be paid to Subsidiary Seller, by wire
transfer of immediately available funds to the account designated in writing by
Subsidiary Seller at least three Business Days prior to the Closing, cash in
U.S. dollars in an aggregate amount equal to $162,450,000 (the “Subsidiary Cash
Closing Payment” and, collectively with the Parent Cash Closing Payment and the
Escrow Amount, the “Purchase Price”).

11


--------------------------------------------------------------------------------


2.6           Purchase Price Adjustment.

(a)           Within 60 days following the Closing Date, Seller shall deliver to
Buyer a closing statement setting forth the valuation (“Seller’s Calculation”)
of the Inventory, net of the reserve for Inventory write down (“Net Inventory”)
as of the Closing Date (the “Closing Inventory Value”) calculated on a basis
consistent with the valuation of Inventory in preparing the Financial
Statements.

(b)           If Buyer disagrees with Seller’s Calculation, Buyer may, within
30 days after delivery of the closing statement, deliver a notice to Seller
disagreeing with Seller’s Calculation and specifying Buyer’s calculation of the
Closing Inventory Value (“Buyer’s Calculation”) and, in reasonable detail,
Buyer’s grounds for such disagreement.

(c)           If the notice of disagreement shall be duly delivered pursuant to
Section 2.6(b), Buyer and Seller shall, during the 15 days following such
delivery, use their reasonable efforts to reach agreement on the Closing
Inventory Value.  If Buyer and Seller are unable to reach such agreement during
such period, the parties shall promptly engage a United States-based division of
an accounting firm of international standing mutually agreeable to the parties
as a mediator (the “Mediating Auditor”) to review promptly this Agreement and
the Net Inventory for the purpose of calculating the Closing Inventory Value. 
In making such calculation, the Mediating Auditor shall determine the Closing
Inventory Value, and such determination shall be an amount within the range
established by Seller’s Calculation and Buyer’s Calculation.  The Mediating
Auditor shall deliver to Buyer and Seller, as promptly as practicable, a report
setting forth such calculation of the Closing Inventory Valuation.  Such report
shall be final and binding upon Buyer and Seller (absent manifest error).  The
cost of the Mediating Auditor shall be borne (i) by Seller if the difference
between Final Inventory Value and Seller’s Calculation is greater than the
difference between the Final Inventory Value and Buyer’s Calculation, (ii) by
Buyer if the first such difference is less than the second such difference; and
(iii) equally by Buyer and Seller if otherwise.

(d)           Buyer and Seller agree that they will reasonably cooperate and
assist in the preparation of the closing statement, the calculation of the
Closing Inventory Value and in the conduct of the reviews referred to in this
Section 2.6, including by making available to the other party and its
representatives, to the extent reasonably requested, reasonable access to books,
records, work papers, personnel and representatives in connection with such
party’s review and preparation of the closing statement.

(e)           If the Final Inventory Value is less than $12,500,000 (the “Base
Inventory Value”), Seller shall pay to Buyer, as an adjustment to the Purchase
Price, the amount of such detriment. “Final Inventory Value” means the Closing
Inventory Value (i) as shown in Seller’s Calculation if no notice of
disagreement with respect thereto is duly delivered to Seller in compliance with
Section 2.6(b); or (ii) if such a notice of disagreement is delivered, (A) as
agreed by Buyer and Seller pursuant to Section 2.6(c) or (B) in the absence of
such agreement, as shown in the Mediating Auditor’s calculation delivered
pursuant to Section 2.6(c).  Notwithstanding the foregoing, in no event shall
the Final Inventory Value be more than Seller’s Calculation or less than Buyer’s
Calculation.

12


--------------------------------------------------------------------------------


(f)            Any payment pursuant to this Section 2.6 shall be made at a
mutually convenient time and place within 10 days after the determination of
Final Inventory Value by Seller’s delivery by wire transfer of immediately
available funds to such account or accounts of such other party as may be
designated by such other party.

2.7           Earn-Out.

(a)           Subject to the provisions of this Section 2.7, following the
Closing Buyer shall pay or cause to be paid to Seller a payment based on 2007
Revenue, 2008 Revenue and 2009 Revenue, as applicable, as follows:

(i)            No later than April 30, 2008, Buyer shall prepare and deliver to
Seller (i) a statement setting forth in reasonable detail the 2007 Revenues and
the amount of the 2007 Earnout Payment, if any, and (ii) a certificate of
Buyer’s Chief Financial Officer or other officer of Buyer certifying on behalf
of Buyer that the calculation of 2007 Revenues and the 2007 Earnout Payment, if
any, was made in accordance with the terms of this Section 2.7 (such statement
and certificate being referred to as the “2007 Earnout Certificate”).  If the
2007 Earnout Certificate provides that Seller is entitled to a 2007 Earnout
Payment, Buyer shall make such 2007 Earnout Payment to Seller on or prior to the
date that is 30 days following delivery of the 2007 Earnout Certificate.

(ii)           No later than April 30, 2009, Buyer shall prepare and deliver to
Seller (i) a statement setting forth in reasonable detail the 2008 Revenues and
the amount of the 2008 Earnout Payment, if any, and (ii) a certificate of
Buyer’s Chief Financial Officer or other officer of Buyer certifying on behalf
of Buyer that the calculation of 2008 Revenues and the 2008 Earnout Payment, if
any, was made in accordance with the terms of this Section 2.7 (such statement
and certificate being referred to as the “2008 Earnout Certificate”).  If the
Earnout Certificate provides that Seller is entitled to a 2008 Earnout Payment,
Buyer shall make such 2008 Earnout Payment to Seller on or prior to the date
that is 30 days following delivery of the 2008 Earnout Certificate.

(iii)          No later than April 30, 2010, Buyer shall prepare and deliver to
Seller (i) a statement setting forth in reasonable detail the 2009 Revenues and
the amount of the 2009 Earnout Payment, if any, and (ii) a certificate of
Buyer’s Chief Financial Officer or other officer of Buyer certifying on behalf
of Buyer that the calculation of 2009 Revenues and the 2009 Earnout Payment, if
any, was made in accordance with the terms of this Section 2.7 (such statement
and certificate being referred to as the “2009 Earnout Certificate”).  If the
Earnout Certificate provides that Seller is entitled to a 2009 Earnout Payment,
Buyer shall make such 2009 Earnout Payment to Seller on or prior to the date
that is 30 days following delivery of the 2009 Earnout Certificate.

(b)           Prior to December 31, 2007, Seller shall provide Buyer with
Seller’s calculation of Seller’s portion of 2007 Revenue.  Seller shall have an
opportunity to review the 2007 Earnout Certificate, 2008 Earnout Certificate or
2009 Earnout Certificate, as the case may be, for a period of 30 days following
delivery of such certificate (the “Review Period”), during which period Seller
and Seller’s representatives shall have reasonable access, during normal
business hours and upon reasonable notice, to the books and records of Buyer and
Buyer’s financial and accounting personnel for the purpose of confirming the
calculations and information contained in the 2007 Earnout Certificate, 2008
Earnout Certificate or 2009 Earnout Certificate, as the case may be.  All
information obtained by Seller shall be deemed confidential information subject
to the restrictions of an appropriate confidentiality agreement and shall not be
disclosed or made use of in any manner by Seller other than for the limited
purpose of enforcing Seller’s rights under this Agreement.

13


--------------------------------------------------------------------------------


(c)           Manner of Computation.

(i)            For purposes of this Agreement, “2007 Revenue” shall mean net
revenue determined in accordance with GAAP, which is net of returns, allowances
and advertiser discounts, recognized by Seller, Buyer or any of their
Subsidiaries (without duplication and net of transactions between and among
Buyer and its Subsidiaries) for the 12 months ending December 31, 2007, from the
Products and Projects and their logical extensions, successors, fixes,
improvements and new releases thereto.

(ii)           For purposes of this Agreement, “2008 Revenue” shall mean net
revenue determined in accordance with GAAP, which is net of returns, allowances
and advertiser discounts recognized by Buyer or any of its Subsidiaries (without
duplication and net of transactions between and among Buyer and its
Subsidiaries) for the 12 months ending December 31, 2008, from the Products and
Projects and their logical extensions, successors, fixes, improvements and new
releases thereto.

(iii)          For purposes of this Agreement, “2009 Revenue” shall mean net
revenue determined in accordance with GAAP, which is net of returns, allowances
and advertiser discounts recognized by Buyer or any of its Subsidiaries (without
duplication and net of transactions between and among Buyer and its
Subsidiaries) for the 12 months ending December 31, 2009, from the Products and
Projects and their logical extensions, successors, fixes, improvements and new
releases thereto.

(iv)          Such calculations of 2007 Revenue, 2008 Revenue and 2009 Revenue
shall be determined in a manner consistent with (x) GAAP applied on a basis
consistent with Buyer’s past practices and (y) the revenue recognition policies
of Buyer.

(v)           The “2007 Earnout Payment” shall equal the lesser of
(A) $65,000,000 and (B)(1) 0.20 multiplied by (2) the excess of 2007 Revenue
over $195,000,000 (the “2007 Revenue Target”).

(vi)          The “2008 Earnout Payment” shall equal the lesser of (A)(1)
$65,000,000 minus (2) the 2007 Earnout Payment and (B)(1) 0.20 multiplied by (2)
the excess of 2008 Revenue over $230,000,000 (the “2008 Revenue Target”).

(vii)         The “2009 Earnout Payment” shall equal the lesser of (A)(1)
$65,000,000 minus (2) the 2007 Earnout Payment minus (3) the 2008 Earnout
Payment and (B)(1) 0.20 multiplied by (2) the excess of 2009 Revenue over
$246,000,0000 (the “2009 Revenue Target” and together with the 2007 Revenue
Target and 2008 Revenue Target, the “Revenue Targets”).

14


--------------------------------------------------------------------------------


(viii)        For the avoidance of doubt, the sum of the 2007 Earnout Payment,
2008 Earnout Payment and 2009 Earnout Payment (collectively, the “Earnout
Payments”) shall not exceed $65,000,000 in the aggregate.

(d)           Dispute Resolution.

(i)            If Seller disagrees with any aspect of the 2007 Earnout
Certificate, 2008 Earnout Certificate or 2009 Earnout Certificate, Seller shall
deliver written notice to Buyer on or prior to the expiration of the Review
Period, indicating in reasonable detail the nature and extent for such
disagreement (an “Earnout Dispute Notice”).  Unless an Earnout Dispute Notice is
delivered on or prior to the expiration of the applicable Review Period, the
2007 Revenue, 2008 Revenue or 2009 Revenue as set forth in the 2007 Earnout
Certificate, 2008 Earnout Certificate or 2009 Earnout Certificate, respectively,
shall be final and binding on Seller and Buyer.

(ii)           If Seller delivers an Earnout Dispute Notice to Buyer on or prior
to the expiration of the Review Period, Seller and Buyer shall attempt in good
faith to resolve the disagreements set forth in the Earnout Dispute Notice.  If
Seller and Buyer are able to resolve the disagreements set forth in the Earnout
Dispute Notice, they shall reduce such resolution to writing and such agreed
upon 2007 Revenue, 2008 Revenue or 2009 Revenue, as the case may be, shall be
final and binding on Seller and Buyer and shall be paid to Seller within 5
Business Days of the execution of such writing.

(iii)          If Seller and Buyer are not able to resolve the disagreements set
forth in the Earnout Dispute Notice within 30 days following delivery of the
Earnout Dispute Notice, Seller and Buyer will refer the items of disagreement
for determination to an independent accounting firm of outstanding reputation
agreed upon by Seller and Buyer (the “Independent Accounting Firm”) to resolve
the disagreements and make a final and binding determination of the 2007
Revenue, 2008 Revenue or 2009 Revenue, as the case may be, provided, however,
that the determination of the Independent Accounting Firm shall not be in excess
of the amount proposed by Seller nor less than the amount proposed by Buyer. 
The Independent Accounting Firm, Buyer and Seller will enter into such
engagement letters as reasonably required by the Independent Accounting Firm to
perform under this Section 2.7.  The non-prevailing party shall be responsible
for the fees and expenses of the Independent Accounting Firm; provided that if
the Independent Accounting Firm resolves the dispute so that Buyer and Seller
both prevail in part, Buyer and Seller shall each pay the fees and expenses of
the Independent Accounting Firm in the proportion that such dispute was resolved
in favor of the other party, which shall be determined by the Independent
Accounting Firm.

(iv)          If the Independent Accounting Firm determines that Seller is
entitled to a 2007 Earnout, 2008 Earnout or 2009 Earnout, Buyer shall make such
payment within 5 Business Days of such determination.

15


--------------------------------------------------------------------------------


(e)           Covenants Regarding Contingent Payments.  Seller acknowledges,
understands and agrees that, after the Closing, Buyer and its Subsidiaries shall
exercise operational control of the Business and the Assets without interference
by Seller.  Seller understands that the future creation and marketing of the
Business and its products and projects shall be exercised by Buyer and its
Subsidiaries in accordance with their own business judgment and in their sole
and absolute discretion.  Seller further acknowledges, understands and agrees
that: (A) Buyer and its Subsidiaries will have complete control and sole and
absolute discretion with respect to decisions concerning the Business after the
Closing, (B) such control and discretion by Buyer could have a material adverse
effect upon any amount that may be payable under Section 2.7 of this Agreement,
(C) such control and discretion by Buyer and its Subsidiaries over the matters
set forth in clauses (A) and (B) above could result in Seller receiving no
amounts whatsoever under Section 2.7 of this Agreement and (D) Buyer and its
Subsidiaries have no duty to Seller to commercially exploit the Business or its
products or projects or to exert any level of efforts in marketing the Business
or its products or projects.  In addition, Seller acknowledges, understands and
agrees that whether or not Buyer or any of its Subsidiaries make any sales with
respect to the Business after the Closing, neither Buyer, nor any of its
Subsidiaries are prohibited pursuant to this Section 2.7 from researching,
developing, manufacturing, marketing or selling other products that may compete
with or reduce the sales of the Business.  Seller also acknowledges, understands
and agrees that personnel of Buyer and its Subsidiaries are only required to
take actions in connection with the commercial exploitation of the Business and
its products and projects that such personnel believe to be in the best
interests of Buyer and, as applicable, its Subsidiaries, and that they are not
required to take into account the interests of Seller in determining whether to
take such actions.  Accordingly, with respect to this Section 2.7, Seller agrees
not to challenge in any subsequent claim or action any decision regarding such
commercial exploitation of the Business and its products and projects made by
any director, officer, employee or agent of Buyer or of any of its Subsidiaries
in what such decision-making individual subjectively believes to be the best
interests of Buyer or any of its Subsidiaries, unless such action constitutes a
breach by Buyer of any of its express obligations under this Agreement or the
Ancillary Agreements.

(f)            Distribution.  With respect to each payment to Seller pursuant to
this Section 2.7, 40% of such payment shall be made to Parent Seller and 60% of
such payment shall be made to Subsidiary Seller.

(g)           Successors.  Until all obligations of Buyer under this Section 2.7
are completed, Buyer will require any successor to Buyer’s interest in the
Assets (whether direct or indirect, including by merger, consolidation,
reorganization, or sale of all or substantially all of the Assets) to assume and
agree to perform this Agreement, in the same manner and to the same extent that
Buyer would have been required to perform it if no such succession had taken
place.  In the event that Buyer sells a material portion (but less than
substantially all) of the Assets, Buyer and Seller shall negotiate in good faith
to adjust the provisions of this Section 2.7 appropriately.  For example, if
Buyer sells its rights with respect to the Si4300/4300T Product, the Revenue
Targets shall be appropriately lowered.

16


--------------------------------------------------------------------------------


ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

Any reference in this Article III to “Seller” shall be deemed to refer to Parent
Seller and its Subsidiaries unless the context requires otherwise.  Seller 
hereby represents and warrants to Buyer that the statements contained in this
Article III are true and correct, except as expressly set forth in the
disclosure schedule of Seller delivered to Buyer concurrently herewith (the
“Seller Disclosure Schedule”). The Seller Disclosure Schedule shall be arranged
in sections and paragraphs corresponding to the numbered and lettered sections
and paragraphs contained in this Article III, and the disclosure in any section
or paragraph shall qualify (a) the corresponding section or paragraph in this
Article III and (b) the other sections and paragraphs in this Article III only
to the extent that it is reasonably apparent from a reading of such disclosure
that it also qualifies or applies to such other sections and paragraphs.

3.1           Organization of Parent Seller.  Parent Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Parent Seller has the requisite corporate power and
authority to conduct its business (including the Business) as it is presently
being conducted and to own, lease and operate its properties and assets
(including the Assets).  Parent Seller is qualified or licensed to do business
and is in good standing in each jurisdiction in which either the ownership or
use of its property or assets or the conduct of its business requires such
qualification or license, except for any failure to be so qualified, licensed or
in good standing that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.2           Subsidiaries.  Schedule 3.2 sets forth each Subsidiary of Seller
which owns, leases, operates or makes use of any of the Assets.  Parent Seller
owns, directly or indirectly, all of the issued and outstanding capital stock of
each Subsidiary listed on Schedule 3.2.  Each of the Subsidiaries listed on
Schedule 3.2, is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.  Each of the Subsidiaries
listed on Schedule 3.2 has the requisite corporate power and authority to
conduct its business as it is presently being conducted and to own, lease and
operate its properties and assets.  Each of the Subsidiaries listed on Schedule
3.2 is qualified or licensed to do business and is in good standing in each
jurisdiction in which either the ownership or use of its property or assets or
the conduct of its business requires such qualification or license, except for
any failure to be so qualified, licensed or in good standing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.3           Authorization.  Seller has the requisite corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which it is a party, to consummate the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder.  The execution
and delivery by Seller of this Agreement and the Ancillary Agreements to which
it is a party and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
of Seller.  No other corporate actions or proceedings on the part of Seller are
necessary to authorize the execution, delivery and performance of this
Agreement, the Ancillary Agreements to which it is a party or the transactions
contemplated hereby and thereby.  This Agreement has been duly and validly
executed and delivered by Seller and constitutes the valid and legally binding
obligation of Seller, enforceable in accordance with its terms.  Upon execution
and delivery of the Ancillary Agreements, such Ancillary Agreements will be duly
executed and delivered by Seller and will constitute the valid and legally
binding obligations of Seller, enforceable in accordance with their terms.

17


--------------------------------------------------------------------------------


3.4           Absence of Certain Changes.  Since the Balance Sheet Date, there
has not been (i) any Material Adverse Effect, (ii) any condition, event or
occurrence which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or (iii) any event which, if it had taken
place following the Balance Sheet Date, would not have been permitted by Section
5.2 of this Agreement without the prior consent of Buyer.

3.5           Tangible Assets.  Seller has good and marketable title to, or a
valid leasehold interest in, the tangible Assets taking into account sales of
Inventory in the ordinary course.  All such tangible Assets are in good
operating condition and repair, ordinary wear and tear excepted, and have been
maintained in accordance with normal industry practice.

3.6           Facilities.  True and complete copies of each Facility Lease
(including all amendments, supplements, extensions and modifications thereto)
have been delivered or made available to Buyer.  Subject to obtaining the
consent of the lessor to the extent required by any Facility Lease, Seller or
the Transferred Subsidiary (as applicable) is not in Default under the terms of
such Facility Lease.  The Facility Leases entered into by the French Subsidiary
are all commercial leases as governed by provisions of the Commercial Code
replacing the decree no53-960 of 30 September 1953 as well as the provisions of
such decree not yet codified in the Commercial Code and the French Subsidiary
benefits from the commercial ownership in respect to these leases.  Seller does
not own any real property, the use and operations of which are primarily related
to the Business.

3.7           Contracts and Commitments.

(a)           Contracts.  Schedule 3.7 sets forth a list of all material
Contracts of the following categories to which Seller is party as of the
Execution Date, including:

(i)            Contracts for the lease of any Assets which constitute personal
property;

(ii)           licensing, development and royalty Contracts (and any other
Contracts involving Intellectual Property Rights) involving material Assets or
with material obligations of or to Seller (excluding purchase orders or invoices
entered into in the ordinary course of business);

(iii)          Contracts with any customers listed in Schedule 3.18 containing
material warranty obligations on the part of Seller (other than under its
unmodified form of standard customer agreement, the form of which has been made
available to counsel to Buyer);

(iv)          any partnership or joint venture Contracts;

(v)           Contracts with any Governmental Entity;

18


--------------------------------------------------------------------------------


(vi)          collective bargaining or union Contracts;

(vii)         any employment Contracts for Business Employees involving
severance, termination, golden parachute, or other similar payments in excess of
$25,000 to any Business Employee following termination of employment or
otherwise as a result of the consummation of the transactions contemplated by
this Agreement;

(viii)        confidentiality and non-disclosure Contracts (whether Seller is
the beneficiary or the obligated party thereunder);

(ix)           any Contract prohibiting the Business or the owner thereof from
competing with any Person with respect to the Business in any geographic area;
and

(x)            any other Contract not otherwise covered above which is (a) an
Assumed Contract and (b) material to the Business.

Seller has delivered to Buyer copies of all of the Contracts listed on Schedule
3.7, including all amendments and supplements thereto.

(b)           Absence of Defaults.  All of the Assumed Contracts are valid,
binding and enforceable obligations of Seller and, to the Knowledge of Seller,
any other party thereto, in accordance with their terms, subject to applicable
Law.  Seller is not and is not alleged to be in Default under any of the Assumed
Contracts, and, to the Knowledge of Seller, no other party to any Assumed
Contract is or is alleged to be in Default thereunder.  Neither the execution
and delivery of this Agreement or the Ancillary Agreements nor the consummation
of the transactions contemplated hereby and thereby will conflict with, violate
or result in or constitute a breach, lapse, cancellation, modification or
Default under (with the giving of notice or passage of time or both), or result
in the termination or modification of, or accelerate the performance required
under, or result in a right of termination or acceleration of, any Assumed
Contract set forth on Schedule 3.7(a).

3.8           No Conflict or Violation.  Neither the execution, delivery and
performance of this Agreement and the Ancillary Agreements nor the consummation
of the transactions contemplated hereby or thereby will (a) violate any
provision of Seller’s Certificate of Incorporation or Bylaws, (b) require Seller
to give any notice to, or make any filing with, or obtain any authorization,
consent or approval of any Governmental Authority (other than under the HSR Act
or under the laws of Germany) or (c) violate any Law or Court Order applicable
to the Business or the Assets.

3.9           Financial Statements.

(a)           December 30, 2006 is referred to herein as the “Balance Sheet
Date.”  Schedule 3.9 hereto sets forth the unaudited pro forma consolidated
balance sheet with respect to the Business at the Balance Sheet Date (the
“Balance Sheet”) and unaudited pro forma consolidated statement of operations
with respect to the Business with respect to Seller’s fiscal year ending on the
Balance Sheet Date (the “Operating Statement” and collectively with the Balance
Sheet, the “Financial Statements”).  The Financial Statements (i) have been
prepared in accordance with the books and records regularly maintained by
management of Seller and used to prepare the audited consolidated financial
statements of Seller, (ii) have been derived from and reconciled to those books
and records used to prepare the audited consolidated financial statements which
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved and (iii) fairly present, in all material
respects, the financial position and results of operations of the Business as of
the dates thereof and for the applicable periods then ended.

19


--------------------------------------------------------------------------------


(b)           There are no Assumed Liabilities of the nature required to be
disclosed on financial statements prepared in accordance with GAAP (other than
footnotes thereto), except for such liabilities or obligations (i) stated or
provided for in the Financial Statements, (ii) set forth on Schedule 3.9(b) or
(iii) incurred by the Business in the ordinary course of business since the
Balance Sheet Date and that, solely in the case of clause (iii), would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

3.10         Litigation.

(a)           Schedule 3.10 sets forth all Actions pending as of the Execution
Date, or to the Knowledge of Seller, threatened (including cease and desist
letters or letters stating that Seller or its Subsidiaries may wish to avoid an
infringement claim by licensing a third-party’s Intellectual Property Rights) as
of the Execution Date against Seller or any of its Subsidiaries (i) with respect
to the Business or the Assets, (ii) against the Transferred Subsidiaries or
(iii) seeking to prohibit the transactions contemplated by this Agreement and
the Ancillary Agreements.  As of the Execution Date, neither Seller nor any
Transferred Subsidiary is subject to any Court Order adversely affecting the
Business or the Assets.

(b)           There is no Action pending, or to the Knowledge of Seller,
threatened (including cease and desist letters or letters stating that Seller or
its Subsidiaries may wish to avoid an infringement claim by licensing a
third-party’s Intellectual Property Rights) against Seller or any of its
Subsidiaries (i) with respect to the Business or the Assets, (ii) against the
Transferred Subsidiaries, or (iii) seeking to prohibit the transactions
contemplated by this Agreement and the Ancillary Agreements, in each case,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Neither Seller nor any Transferred Subsidiary
is subject to any Court Order affecting the Assets or the Business except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3.11         Labor Matters.  Except as set forth on Schedule 3.11, Seller is not
a party to, or bound by, any collective bargaining or labor agreement with
respect to the Business.  In the past three years, Seller has not experienced
any material strike or similar collective bargaining or labor dispute.

3.12         Compliance with Law.  Seller is and has conducted the Business in
compliance with all Laws and Court Orders relating to the Business, except where
the failure to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Since January 1, 2004, Seller has
not received any notice to the effect that, or otherwise been advised that, it
is not in compliance with any Laws or Court Orders related to the Assets, the
Business or the Transferred Subsidiaries.

20


--------------------------------------------------------------------------------


3.13         Brokers.  Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement for which Buyer would become liable
or obligated.  No Transferred Subsidiary has any liability or obligation to pay
any fees or commissions to any broker, finder or similar agent with respect to
the transactions contemplated by this Agreement.

3.14         Intellectual Property Rights.

Business IPR.  The (i) Transferred Business IPR, (ii) Field IPR (as defined in
the Intellectual Property License Agreement and together with the Transferred
Business IPR, the “Business IPR”) and (iii) the IPR set forth on Schedule
3.14(a), collectively constitute all IPR used by Seller or its Subsidiaries in
the conduct by Seller and its Subsidiaries of the Business as currently
conducted.

(b)           Rights.  Subject to any licenses granted by Seller to third
parties and licenses granted to, and use restrictions binding upon, Seller
(copies of all of which have been provided to Parent Buyer), Seller (i) owns all
right, title and interest in and to the Transferred Business IPR, free and clear
of any Encumbrance and (ii) has the right to grant the licenses in the Field IPR
granted in the Intellectual Property License Agreement.  The IPR registrations
and applications specifically identified on Schedule 1.1(e) as Transferred
Business IPR have not expired or been abandoned.  To the Knowledge of Seller, no
Software included in the Transferred Business IPR is or contains Viral Software.

(c)           Non-infringement.  The manufacture, use and sale of the Products
and the operation of the Business as it is currently conducted do not (i) to the
Knowledge of Seller, infringe any Patent or (ii) materially infringe or violate
any of the Trade Secrets, Copyrights or Mask Works of any other Person. To the
Knowledge of Seller, the Transferred Business IPR is not invalid or
unenforceable.  Notwithstanding any other provision of this Agreement or the
Intellectual Property License Agreement, this Section 3.14(c), the second
sentence of Section 3.14(b) and Section 3.10 contain the sole and exclusive
representations and warranties as to the validity of Seller’s and/or its
Subsidiaries’ Intellectual Property Rights and/or Seller’s or its Subsidiaries’
infringement or other violation of any third-party Intellectual Property Rights.

(d)           In-Licenses.  Except as set forth on Schedule 3.14(d), Seller does
not have any contractual obligation to compensate any Person for the use of any
of the Transferred Business IPR.  Except as set forth on Schedule 3.14(d),
Seller has not licensed any of the Transferred Business IPR from a third Person
or entered into a Contract that would restrict Buyer’s use of any of the
Transferred Business IPR.

(e)           Out-Licenses.  Schedule 3.14(e) lists all Contracts pursuant to
which Seller has granted any third Person a license under any Transferred
Business IPR.

(f)            Trade Secret Information.  Seller has taken reasonable actions to
protect and maintain the confidentiality of the Trade Secret Information
included in the Transferred Business IPR, and has executed (i) confidentiality
and invention assignment agreements with all employees and contractors
(including former employees and contractors) that have contributed to the
creation or invention of or have had access to such Trade Secret Information and
(ii) invention assignment agreements with all employees and contractors that
have contributed to the creation or invention of Patents included in the
Transferred Business IPR.

21


--------------------------------------------------------------------------------


3.15         Employee Benefit Plans.

(a)           Definitions.  The following terms, when used in this Section 3.15,
shall have the following meanings.  Any of these terms may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference.

(i)            Benefit Arrangement.  “Benefit Arrangement” shall mean any
employment, consulting, severance, retention, change of control or other similar
contract, arrangement or policy and each plan, arrangement (written or oral),
program, agreement or commitment providing for insurance coverage (including any
self-insured arrangements), workers’ compensation, disability benefits,
supplemental unemployment benefits, vacation benefits, retirement benefits,
life, health, disability or accident benefits (including any “voluntary
employees’ beneficiary association” as defined in Section 501(c)(9) of the Code
providing for the same or other benefits) or for deferred compensation,
profit-sharing bonuses, stock options, stock appreciation rights, stock
purchases or other forms of incentive compensation or post-retirement insurance,
compensation or benefits which

(A)          (1) is not a Welfare Plan, Pension Plan or Multiemployer Plan,
(2) is entered into, maintained, contributed to or required to be contributed
to, as the case may be, by Seller or an ERISA Affiliate or under which Seller or
any ERISA Affiliate may incur any Liability, and (3) covers any employee or
former employee of Seller or any ERISA Affiliate (with respect to their
relationship with such entities), or

(B)           is a plan covering employees or former employees of any Foreign
Subsidiary (with respect to their relationship with such entities) which if
maintained or administered in or otherwise subject to the laws of the United
States would be described in paragraph (A).

(ii)           Employee Plans.  “Employee Plans” shall mean all Benefit
Arrangements, Multiemployer Plans, Pension Plans and Welfare Plans.

(iii)          ERISA.  “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

(iv)          ERISA Affiliate.  “ERISA Affiliate” shall mean any entity which is
(or at any relevant time was) a member of a “controlled group of corporations”
with, under “common control” with, or a member of an “affiliated service group”
with, Seller as defined in Section 414(b), (c), (m) or (o) of the Code.

(v)           Foreign Subsidiary.  “Foreign Subsidiary” shall mean any
Subsidiary organized under the laws of or doing business in any country other
than the United States.

(vi)          Multiemployer Plan.  “Multiemployer Plan” shall mean any
“multiemployer plan,” as defined in Section 3(37) or 4001(a)(3) of ERISA, which
any Seller or any ERISA Affiliate maintains, administers, contributes to or is
required to contribute to, or maintained, administered, contributed to or was
required to contribute to, or under which any Seller or any ERISA Affiliate has
or may have any Liability.

22


--------------------------------------------------------------------------------


(vii)         Pension Plan.  “Pension Plan” shall mean

(A)          any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) (1) which Seller or any ERISA Affiliate
maintains, administers, contributes to or is required to contribute to, or,
within the five years prior to the Closing Date, maintained, administered,
contributed to or was required to contribute to, or under which Seller or any
ERISA Affiliate may incur any Liability and (2) which covers any employee or
former employee of Seller or any ERISA Affiliate (with respect to their
relationship with such entities), or

(B)           any plan covering employees or former employees of any Foreign
Subsidiary (with respect to their relationship with such entities) which if
maintained or administered in or otherwise subject to the laws of the United
States would be described in paragraph (A); provided, however, that any
statutory pension plan covering employees or former employees of any Foreign
Subsidiary (with respect to their relationship with such entities) shall also be
deemed a Pension Plan for purposes hereof.

(viii)        Welfare Plan.  “Welfare Plan” shall mean

(A)          any “employee welfare benefit plan” as defined in Section 3(1) of
ERISA, (1) which Seller or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or under which Seller or any
ERISA Affiliate may incur any Liability and (2) which covers any employee or
former employee of Seller or any ERISA Affiliate (with respect to their
relationship with such entities), or

(B)           any plan covering employees or former employees of any Foreign
Subsidiary (with respect to their relationship with such entities) which if
maintained or administered in or otherwise subject to the laws of the United
States would be described in paragraph (A) provided, however, that any statutory
welfare benefit plan covering employees or former employees of any Foreign
Subsidiary (with respect to their relationship with such entities), including
any statutory severance or termination protection benefits, shall also be deemed
a Welfare Plan for purposes hereof.

(b)           Disclosure; Delivery of Copies of Relevant Documents and Other
Information.  Schedule 3.15 contains a complete list of material Employee Plans
which cover Business Employees or any former employee, director or consultant of
any Foreign Subsidiary (with respect to their relationship with such entities). 
Copies of each of the following documents have been made available by Seller to
Buyer:  (i) each material Welfare Plan, Pension Plan and Multiemployer Plan
(and, if applicable, related trust agreements) which covers Business Employees
or any former employee, director or consultant of any Foreign Subsidiary (with
respect to their relationship with such entities) and all amendments thereto,
and (ii) each Employee Plan which covers or has covered Business Employees (with
respect to their relationship with Seller) and a description of any such
Employee Plan which is not in writing.  Each Employee Plan that is also a French
Subsidiary Plan is set forth on the Schedule of French Subsidiary Plans.

23


--------------------------------------------------------------------------------


(c)           Representations.

(i)            No Pension Plan.  Neither Seller nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in, or contributed to, any
Pension Plan subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of
ERISA or Section 412 of the Code.

(ii)           Multiemployer Plans.  None of the Employee Plans is a
“multiemployer plan” (as defined in Section 3(37) of ERISA regardless of ERISA’s
applicability thereto) or a multi-employer benefit plan.

(iii)          Retiree Obligations.  No Welfare Plan provides retiree life
insurance, retiree health or other retiree employee welfare benefits to any
person, except as may be required by COBRA or other applicable law, and neither
Seller nor any ERISA Affiliate has ever promised to or contracted with any
Business Employee that such Business Employee would be provided with retiree
life insurance, retiree health or other retiree employee welfare benefits,
except to the extent required by law.

(iv)          General Compliance.  Each Employee Plan that covers any Business
Employee or any former employee, director or consultant of any Foreign
Subsidiary has been maintained in substantial compliance with its terms and with
the requirements prescribed by any and all applicable Laws and Court Orders,
including ERISA and the Code.

(v)           Schedule 3.15(c)(v) sets forth a true and complete list of all
Business Personnel (with names redacted for Business Personnel who are employed
by the French Subsidiary) together with their salaries, target annual bonus or
commission (if applicable) and location, in each case as of the Execution Date. 
As of the Execution Date, no undertaking to employ any additional persons has
been given by the French Subsidiary.

(vi)          Each Employee Plan intended to be “qualified” under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service as to its qualified status.

(vii)         All contributions, premiums and other amounts required to be paid
under the French Subsidiary Plans or by applicable Law have been paid on a
timely basis in accordance with such applicable Law and the terms of such French
Subsidiary Plans, except for any failure to make such payments that would not
result in a material liability to Buyer.  The French Subsidiary has duly and
timely filed all returns with the social and retirement Governmental
Authorities.

(viii)        Except as disclosed in Schedule 3.15(c)(viii), no Business
Employee is on short-term or long-term disability leave, secondment, statutory
leave of absence or receiving benefits pursuant to any workers’ compensation
legislation or is on any other leave of absence.

24


--------------------------------------------------------------------------------


(ix)           Except as disclosed in Schedule 3.15(c)(ix), neither Seller nor
any of its Subsidiaries has made any formal plan or any promise to improve or
change the benefits provided under any Employee Plan covering Business
Employees.

(x)            No material claim has been made, commenced or, to Seller’s
knowledge, threatened with respect to any French Subsidiary Plan or any employee
or former employee of the French Subsidiary in connection with their employment
(other than routine claims for benefits payable in the ordinary course, and
appeals of any denied claims).

(xi)           No Employee Plan provides for any bonus, retirement, severance,
job security or similar benefit or any accelerated or enhanced payment or
benefit to any Business Employees as a result of the transactions contemplated
herein.

(xii)          There is no collective redundancy or social plan in the French
Subsidiary and there have been no collective redundancies during the previous 12
months.

3.16         Tax Matters

(a)           Lien.  There are no liens for Taxes (other than for current Taxes
not yet due and payable) on the assets of the Business or the assets of the
Transferred Subsidiaries.

(b)           Tax Returns.  All Tax Returns required to be filed by or with
respect to the Business or the Transferred Subsidiaries have been timely filed,
and all such Tax Returns are complete and correct in all material respects.  All
Taxes due and payable with respect to the Business or the Transferred
Subsidiaries, whether or not shown on such Tax Returns have been paid in full.

(c)           Tax Audits.  There is no Action pending with respect to any Tax
with respect to the Business or the Transferred Subsidiaries.

(d)           Foreign Person.  Parent Seller is not a “foreign person” as
defined in Section 1445 of the Code.

(e)           Tax Sharing Agreements.  As of the Closing Date, none of the
Assets or the Business shall be bound by any such Tax sharing agreements or
similar arrangements.

(f)            Transferred Subsidiaries.  The unpaid Taxes not yet due of the
Transferred Subsidiaries did not, as of the date set forth on Schedule 3.16(f),
exceed the reserve for Tax liability set forth on Schedule 3.16(f).  The
Transferred Subsidiaries will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (A) a change in
method of accounting for a taxable period (or portion thereof) ending prior to
the Closing Date, (B) any current agreement with a Tax authority, (C) any
intercompany transaction, (D) any installment sale or open transaction made on
or prior to the Closing Date or (E) as a result of any prepaid amount received
on or prior to the Closing Date.  The value of the assets and liabilities of the
French Subsidiary appearing in their accounts correspond to the tax value of the
said assets and liabilities.  None of the Transferred Subsidiaries (A) is or has
ever been a member of an affiliated group of corporations filing a consolidated
federal income Tax Return or other consolidated income Tax Return, (B) has any
liability for the Taxes of any Person under Treasury Regulations Section
1.1502-6 (or any similar provision of any state, local, or foreign law), as a
transferee or successor, by contract, or otherwise, or (C) has been either a
“distributing corporation” or a “controlled corporation” in a distribution in
which the parties to such distribution treated the distribution as one to which
Section 355 of the Code is applicable.  No power of attorney granted by or with
respect to the Transferred Subsidiaries relating to Taxes is currently in force.

25


--------------------------------------------------------------------------------


3.17         Inventory.  All Inventory has been created or acquired in the
ordinary course of business.  All Inventory is fit for the purpose for which it
was procured or manufactured and such Inventory (i) is not obsolete, damaged or
defective and (ii) is of a good quality usable or saleable in the ordinary
course of business, subject only in the case of each of clause (i) and (ii) to
the reserve for Inventory write down as of the Balance Sheet Date set forth on
Schedule 3.17, as adjusted for operations and transactions through the Closing
Date in the ordinary course of business.

3.18         Customers.  Schedule 3.18 sets forth a list of the names of the
Business’ ten largest end customers (by revenue relating to the Business for
Seller’s 2006 fiscal year) and shows the approximate total revenues for each
such customer relating to the Business for Seller’s 2006 fiscal year.

3.19         Environmental Matters.  Except as would not reasonably be expected
to have, in the aggregate, a Material Adverse Effect, (a) the Business and the
Assets are, and at all prior times have been, in continuous compliance with all
applicable Environmental Laws, (b) Seller has not received any Environmental
Claim, and to the Knowledge of Seller, there is no threatened Environmental
Claim, (c) Seller has not assumed, contractually or by operation of Law, any
Liabilities under any Environmental Laws and (d) Seller holds, and is in
material compliance with, all Governmental Authorizations required under
Environmental Laws to conduct the Business.

3.20         Related Party Transactions.  Except as set forth on Schedule 3.20,
neither Seller nor any of its Subsidiaries is a party to any contract or
agreement with respect to the Business or the Assets with any of its affiliates,
other than any contract or agreement that (i) was entered into upon fair and
reasonable terms no less favorable to Seller or any of its Subsidiaries, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person not an affiliate and (ii) may be terminated by Buyer without cost or
liability to Buyer immediately after the Closing.

3.21         Entire Business.  Except as set forth on Schedule 3.21, on the
Closing Date, by virtue of the sale of the Assets to Buyer, Seller and its
Subsidiaries will sell, transfer and assign to Buyer all of the assets and
properties of any kind used by Seller or its Subsidiaries in the conduct by
Seller and its Subsidiaries of the Business as currently conducted.

26


--------------------------------------------------------------------------------


ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that the statements contained in
this Article IV are true and correct, except as expressly set forth in the
disclosure schedule of Buyer delivered to Seller concurrently herewith (the
“Buyer Disclosure Schedule” and together with the Seller Disclosure Schedule,
the “Disclosure Schedules”). The Buyer Disclosure Schedule shall be arranged in
sections and paragraphs corresponding to the numbered and lettered sections and
paragraphs contained in this Article IV, and the disclosure in any section or
paragraph shall qualify (a) the corresponding section or paragraph in this
Article IV and (b) the other sections and paragraphs in this Article IV only to
the extent that it is reasonably apparent from a reading of such disclosure that
it also qualifies or applies to such other sections and paragraphs.

4.1           Organization of Buyer.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of The
Netherlands.  Buyer has the requisite company power and authority to conduct its
business as it is presently being conducted and to own, lease and operate its
properties and assets.  Buyer is qualified or licensed to do business and is in
good standing in each jurisdiction in which either the ownership or use of its
property or assets or the conduct of its business requires such qualification or
license.

4.2           Authorization.  Buyer has the requisite company power and
authority to execute and deliver this Agreement and the Ancillary Agreements, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder.  The execution and delivery by Buyer of
this Agreement and the Ancillary Agreements by Buyer and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite company action by Buyer.  No other corporate actions
or proceedings on the part of Buyer are necessary to authorize the execution,
delivery and performance of this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby.  This Agreement has been duly and
validly executed and delivered by Buyer and constitutes, and the Ancillary
Agreements, when executed and delivered, will constitute, the valid and legally
binding obligations of Buyer, enforceable in accordance with their terms.

4.3           No Conflict or Violation.  Neither the execution, delivery and
performance of this Agreement and the Ancillary Agreements nor the consummation
of the transactions contemplated hereby or thereby will (a) conflict with or
violate any provision of Buyer’s organizational documents, (b) conflict with,
violate or result in or constitute a breach, lapse, cancellation, modification
or Default under (with the giving of notice or passage of time or both), or
result in the termination or modification of, or accelerate the performance
required under, or result in a right of termination or acceleration of, or
require any notice under any material contract applicable to Buyer, (c) require
Buyer to give any notice to, or make any filing with, or obtain any
authorization, consent or approval of any Governmental Authority (other than
under the HSR Act or under the laws of Germany) or (d) violate any Law or Court
Order applicable to Buyer, except, in each case with respect to clauses (b), (c)
and (d) above, for such violations, Defaults, terminations, failure or
acceleration which would not in the aggregate, reasonably be expected to have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.

27


--------------------------------------------------------------------------------


4.4           No Brokers.  Neither Buyer nor any of its officers, directors,
employees, shareholders or Subsidiaries has employed or made any agreement with
any broker, finder or similar agent or any person or firm which will result in
the obligation of Seller or any of its Subsidiaries to pay any finder’s fee,
brokerage fees or commission or similar payment in connection with the
transactions contemplated hereby.

ARTICLE V.

COVENANTS OF SELLER AND BUYER

Seller and Buyer each covenant with the other as follows:

5.1           Further Assurances.  Upon the terms and subject to the conditions
contained herein and to the extent permitted by Law, the parties agree (a) to
use all commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements, and (b) to cooperate with each other in
connection with the foregoing.  Without limiting the foregoing, the parties
agree to use their respective commercially reasonable efforts (i) to obtain all
necessary waivers, consents and approvals from other parties to the Assumed
Contracts, (ii) to give all notices to, and make all registrations and filings
with third parties, including submissions of information requested by
governmental authorities, and (iii) to fulfill all conditions to this Agreement.

5.2           Conduct of Business.  From the Execution Date through the Closing,
except as (a) expressly contemplated by this Agreement, (b) consented to by
Buyer in writing (which consent shall not be unreasonably withheld or delayed)
or (c) set forth on Schedule 5.2, Seller and its Subsidiaries shall (i) operate
the Business (and maintain the Books and Records) in the ordinary course of
business, (ii) use commercially reasonable efforts to preserve and maintain its
business and relationships with employees, customers and suppliers of the
Business and shall not take any of the following actions with respect to the
Assets, the Assumed Liabilities or the Business:

(a)           increase the compensation or benefits of any Business Employee,
except for such increases in the ordinary course of business;

(b)           establish, adopt, enter into, amend or terminate (or grant any
waiver or consent under) any Employee Plan covering Business Employees or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
an Employee Plan covering Business Employees if it were in existence as of the
date of this Agreement, other than Employee Plans applicable or to be applicable
to the employees of Seller and its Subsidiaries generally;

(c)           grant any license or sublicense, assign, transfer, pledge, lease
or dispose of any Assets or rights (in whole or in part) under or with respect
to any Business IPR, other than nonexclusive licenses necessary to operate the
Business in the ordinary course consistent with past practice;

28


--------------------------------------------------------------------------------


(d)           sell, assign, transfer, convey, lease, license, mortgage, pledge
or otherwise dispose of, encumber or abandon any of the Assets, except for sales
of inventory in the ordinary course of business;

(e)           make any change in its accounting methods or practices with
respect to the Business, except insofar as may be required by a change in GAAP
or applicable Law;

(f)            enter into, extend, modify, terminate or renew any Assumed
Contract, except in the ordinary course of business;

(g)           settle or compromise any Action (whether or not commenced prior to
the date of this Agreement) related to the Business or the Assets;

(h)           make any Tax elections; change an annual accounting period; adopt
or change any accounting method with respect to Taxes; file any amended Tax
Return; enter into any closing agreement; or settle or compromise any Tax claim
or assessment if, in each case, such action could have an effect on the Assumed
Liabilities, or on the Business or the Transferred Subsidiaries after the
Closing; or

(i)            enter into any agreement or legally binding commitment, whether
oral or written, to do any of the foregoing.

5.3           Regulatory.  Seller and Buyer will make any and all filings
required under the HSR Act and the initial filing under the HSR Act shall be
made as promptly as practicable, but in any event within ten (10) days following
the Execution Date.  Buyer will also make any filings required under any similar
applicable Laws of Germany (the “Buyer Competition Filings”).  Each Buyer
Competition Filing shall be made as promptly as practicable, but in any event
within ten (10) days following the Execution Date.  Seller and Buyer shall
furnish each other such necessary information and reasonable assistance as the
other may reasonably request in connection with its preparation of necessary
filings or submissions under the provisions of such laws.  Buyer will be solely
responsible for all filing fees for the transactions contemplated hereby under
the HSR Act or similar applicable Laws of any other Governmental Authority.

5.4           Employee Matters.

(a)           Buyer shall extend an offer of employment to each Business
Employee (such employees who accept Buyer’s offers of employment and the
Business Employees of the French Subsidiary are hereinafter referred to as the
“Rehired Employees”), which offers shall be on terms which provide aggregate
compensation and benefits substantially equivalent in the aggregate to each such
employee’s current compensation and benefits (other than any equity-based
compensation benefits) prior to the Closing.  Seller shall terminate the
employment of all Business Employees (other than Business Employees of the
French Subsidiary) effective upon the Closing.  To the extent permitted by
Buyer’s benefit plans, Buyer shall cause each Rehired Employee to be treated as
though such individual had been continuously employed by Buyer from the date
that such individual was first employed by Seller or its Subsidiaries for
purposes of eligibility, waiting periods, pre-existing periods, and similar
purposes.  Buyer shall cause each Rehired Employee to have a beginning balance
of accrued vacation equal to the accrued vacation accrued as an employee of
Seller, which accrued vacation shall be no greater than the accrued vacation set
forth on Schedule 5.4(a).

29


--------------------------------------------------------------------------------


(b)           Nothing contained in this Agreement shall confer upon any Rehired
Employee any right with respect to continuance of employment by Buyer, nor shall
anything herein interfere with the right of Buyer to terminate the employment of
any of the Rehired Employees at any time, with or without cause.

(c)           No provision of this Agreement shall create any third party
beneficiary rights in any Rehired Employee, any beneficiary or dependents
thereof, or any collective bargaining representative thereof, with respect to
the compensation, terms and conditions of employment and benefits that may be
provided to any Rehired Employee by Buyer or under any benefit plan which Buyer
may maintain.

(d)           On the Closing Date, Buyer shall deliver a list to Seller of all
Rehired Employees.  As soon as practicable thereafter and in exchange for a
general release of all claims from each Rehired Employee, Seller will:

(i)            amend each outstanding stock option award agreement to which each
such Rehired Employee is a party under the Silicon Laboratories Inc. 2000 Stock
Incentive Plan to provide that all vested options held by such Rehired Employee
as of the Closing Date (and any options that become vested options pursuant to
Section (ii) below) may be exercised at any time on or prior to December 31,
2007 and any Seller-imposed, post-exercise holding period requirements shall be
eliminated;

(ii)           amend each outstanding stock option award agreement to which each
such Rehired Employee is a party under the Silicon Laboratories Inc. 2000 Stock
Incentive Plan to provide that all unvested stock options subject to such
agreement which would have vested on or before December 31, 2008 under the
original vesting schedule set forth in each such agreement had such Rehired
Employee continued to be employed by Parent Seller, or an affiliate of Parent
Seller, through December 31, 2008, shall vest in a single lump sum on the
Closing Date; and

(iii)          amend each outstanding restricted stock units agreement to which
each such Rehired Employee is a party under the Silicon Laboratories Inc. 2000
Stock Incentive Plan to provide that all restricted stock units subject to such
agreement which would have vested on or before December 31, 2008 under the
original vesting schedule set forth in each such agreement had such Rehired
Employee continued to be employed by Parent Seller, or an affiliate of Parent
Seller, through December 31, 2008, shall vest in a single lump sum on the
Closing Date.

(e)           Seller shall be entitled to any deductions and shall be
responsible for any withholding taxes related to the transactions described in
Section 5.4(d) above.

5.5           Exclusivity.  From the Execution Date until the earlier of (i) the
termination of this Agreement pursuant to Section 10.2 or (ii) the Closing Date,
each of Seller and its Representatives shall not (A) solicit, initiate or
continue any negotiations with any Person other than Buyer and its
Representatives regarding the sale of the Business or the Assets contemplated by
this Agreement (other than sales of Inventory in the ordinary course) or (B)
otherwise effect any transaction inconsistent with the transactions contemplated
hereby or by the Ancillary Agreements, and Seller shall immediately terminate
any such existing activities or discussions with any Person other than Buyer and
its Representatives.

30


--------------------------------------------------------------------------------


ARTICLE VI.

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller to consummate the transactions provided for hereby are
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Seller:

6.1           Representations, Warranties and Covenants.  Except as would not
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereunder, the representations and warranties made by Buyer in this
Agreement shall be true and correct at and as of the Closing Date with the same
force and effect as though made at and as of the Closing Date (except to the
extent that any representation or warranty is made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date).  Qualifiers in the representations and warranties regarding “material”,
“material adverse effect” or similar materiality qualifiers shall be ignored for
purposes of determining whether a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereunder has occurred.  Buyer shall
have performed or complied in all material respects with all of its obligations
under Article II and covenants under Article V to be performed or complied with
by Buyer on or prior to the Closing Date.

6.2           No Actions or Court Orders.  No Law or Court Order of a
Governmental Authority of competent jurisdiction shall be in effect prohibiting
or preventing the consummation of the transactions contemplated hereby or by the
Ancillary Agreements.  No Action brought by any Governmental Authority of
competent jurisdiction shall have been commenced (and be pending) against Buyer
seeking to prohibit or otherwise prevent consummation of the transactions
contemplated hereby or by the Ancillary Agreements.  The applicable waiting
period, including any extension thereof, under the HSR Act shall have expired or
been terminated.

6.3           Execution and Delivery of Ancillary Agreements.  Buyer shall have
executed and delivered the following Ancillary Agreements to Seller:

(a)           the Assignment and Assumption Agreement in the form attached as
Exhibit A (the “Assignment and Assumption Agreement”);

(b)           the Escrow Agreement, in the form attached hereto as Exhibit B
(the “Escrow Agreement”);

(c)           the Intellectual Property License Agreement, in the form attached
hereto as Exhibit C (the “Intellectual Property License Agreement”);

31


--------------------------------------------------------------------------------


(d)           the Transition Services Agreement, in the form attached hereto as
Exhibit D (the “Transition Services Agreement”); and

(e)           the French Local Sale Agreement.

6.4           Officer’s Certificate.  Seller shall have received from Buyer an
officer’s certificate, signed by an authorized executive officer of Buyer,
stating that the conditions set forth in Sections 6.1 have been satisfied.

ARTICLE VII.

 

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to consummate the transactions provided for hereby are
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Buyer:

7.1           Representations, Warranties and Covenants.  The representations
set forth in clauses (i) and (ii) of Section 3.4 shall be true and correct at
and as of the Closing Date with the same force and effect as though made at and
as of the Closing Date.  Except as would not have a Material Adverse Effect, the
representations and warranties made by Seller in this Agreement (other than
clauses (i) and (ii) of Section 3.4) shall be true and correct at and as of the
Closing Date with the same force and effect as though made at and as of the
Closing Date (except to the extent that any representation or warranty is made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date).  Other than with respect to clauses (i) and
(ii) of Section 3.4, qualifiers in the representations and warranties regarding
“material”, “Material Adverse Effect” or similar materiality qualifiers shall be
ignored for purposes of determining whether a Material Adverse Effect has
occurred.  Seller shall have performed or complied in all material respects with
all of its obligations and covenants to be performed or complied with by Seller
on or prior to the Closing Date.

7.2           No Actions or Court Orders.  No Law or Court Order of a
Governmental Authority of competent jurisdiction shall be in effect prohibiting
or preventing the consummation of the transactions contemplated hereby or by the
Ancillary Agreements.  No Action brought by any Governmental Authority of
competent jurisdiction shall have been commenced (and be pending) against Seller
or any of its Subsidiaries seeking to prohibit or otherwise prevent consummation
of the transactions contemplated hereby or by the Ancillary Agreements.  The
applicable waiting period, including any extension thereof, under the HSR Act
shall have expired.

7.3           Execution and Delivery of Ancillary Agreements.  Seller shall have
executed and delivered each of the following documents to Buyer:

(a)           the Bill of Sale, in the form attached hereto as Exhibit E (the
“Bill of Sale”);

(b)           an Intellectual Property Assignment Agreement in the form attached
hereto as Exhibit F (the “Intellectual Property Assignment Agreement”);

32


--------------------------------------------------------------------------------


(c)           a certificate of non-foreign status from Parent Seller and a
certificate of Subsidiary Seller indicating that none of the Assets to be
purchased from Subsidiary Seller pursuant to this Agreement are a “United States
real property interest” within the meaning of Section 897(c)(1)(A) of the Code,
with each such certificate in form and substance acceptable to Buyer and in
compliance with the Code and Treasury Regulations, to establish that the sale of
the Transferred Subsidiaries and any other transactions contemplated hereby are
exempt from withholding pursuant to Section 1445 of the Code;

(d)           the Escrow Agreement, in the form attached hereto as Exhibit B;

(e)           the Intellectual Property License Agreement, in the form attached
hereto as Exhibit C;

(f)            the Transition Services Agreement, in the form attached hereto as
Exhibit D;

(g)           the French Local Sale Agreement;

(h)           the current version of the bylaws of the French Subsidiary; and

(i)            the current corporate registers of shareholders’ decisions of the
French Subsidiary.

7.4           Officer’s Certificate.  Buyer shall have received from Seller an
officer’s certificate, signed by an authorized executive officer of Seller,
stating that the conditions set forth in Section 7.1 have been satisfied.

7.5           Employees.  At least 80% of the Business Employees shall either
(a) have accepted in writing (and not withdrawn such acceptance) Buyer’s offer
of employment or (b) remain employed by the French Subsidiary at the time of
Closing.

ARTICLE VIII.

 

CONSENTS TO ASSIGNMENT

8.1           Consents to Assignment.  Seller and Buyer shall each use their
commercially reasonable efforts to obtain all necessary consents, approvals,
waivers and other actions, in form and substance reasonably satisfactory to
Buyer, from third parties necessary to transfer, assign and convey the Assets
(including the assignment of the Assumed Contracts) to Buyer and to vest in
Buyer good and marketable title thereto.  Seller shall not be liable for any
costs associated with physically delivering the Assets to Buyer.  Upon the
receipt following the Closing Date of any such approval, consent or waiver, such
Assumed Contract shall, without any further action on the part of Buyers or
Seller, be deemed to have been assigned by Seller to Buyer and assumed by Buyer
as of the date of such approval, consent or waiver.   Notwithstanding anything
to the contrary in this Agreement, this Agreement shall not constitute an
agreement to assign any Assumed Contract if an attempted assignment thereof,
without the consent of a third party thereto, would constitute a Default
thereof.  If such consent is not obtained, then to the extent both (i) requested
by Buyer and (ii) permitted by Law and the Assumed Contract, for a period of up
to one year immediately following the Closing Date (at Buyer’s expense):

33


--------------------------------------------------------------------------------


(a)           Seller and Buyer will use commercially reasonable efforts to cause
Buyer to have the benefits and obligations under any such Assumed Contract; and

(b)           Seller will continue to perform under any such Assumed Contract at
the reasonable direction of Buyer and will cooperate with Buyer and use its
commercially reasonable efforts to subcontract such Assumed Contract to Buyer,
or provide to Buyer the benefits under any such Assumed Contract, including
enforcement for the benefit of Buyer of any and all rights of Seller against a
third party thereto arising out of the breach, Default, termination or
cancellation by such third party or otherwise or, at Buyer’s direction, appoint
Buyers to be Seller’s representative and agent solely with respect to such
Assumed Contract, as applicable.

If and to the extent that such arrangement cannot be made within one year
following the Closing Date, Buyer shall not have any obligation or rights with
respect to any such Assumed Contract and such Contract shall not be deemed an
Asset.

ARTICLE IX.

 

ACTIONS BY SELLER AND BUYER
AFTER THE CLOSING

9.1           Books and Records.  Seller shall be entitled to retain a copy of
the Books and Records for administrative, non-business purposes only and such
copy shall be kept strictly confidential and not disclosed to any other person,
except as may be required by Law.  Each party agrees that it will cooperate with
and make available to the other party, during normal business hours, all Books
and Records, information and employees (without substantial disruption of
employment) retained and remaining in existence after the Closing which are
necessary or useful in connection with any tax inquiry, audit, investigation or
dispute, any litigation or investigation or any other matter requiring any such
Books and Records, information or employees for any reasonable business
purpose.  The party requesting any such Books and Records, information or
employees shall bear all of the out-of-pocket costs and expenses (including
attorneys’ fees, but excluding reimbursement for salaries and employee benefits)
reasonably incurred in connection with providing such Books and Records,
information or employees.

9.2           Indemnification.

(a)           Survival.  All of the representations and warranties made by each
party in this Agreement or in any attachment, Exhibit, Disclosure Schedule,
certificate, document or list delivered by any such party pursuant hereto shall
survive the Closing for a period of (and claims based upon or arising out of
such representations and warranties may be asserted at any time before the date
which shall be) one year following the Closing; provided, however, that the
representations and warranties contained in Section 3.16 (Tax Matters) shall
survive until 90 days following the expiration of the applicable statute of
limitations, giving effect to any extensions or waivers thereof.

34


--------------------------------------------------------------------------------


(b)           By Seller.  Seller shall indemnify, save and hold harmless Buyer
and its Representatives, from and against any and all costs, losses, Taxes,
Liabilities, obligations, deficiencies, claims, demands, and expenses, including
reasonable attorneys’ fees, settlement costs, interest, and penalties (herein,
“Damages”), to the extent resulting from (i) any breach of any representation or
warranty made by Seller in this Agreement; (ii) any breach of any covenant or
agreement made by Seller in this Agreement; and (iii) any Excluded Liabilities. 
Damages shall be reduced by the amount of any insurance benefits actually
received or Tax benefits net of any tax detriments with respect to such Damages.

(c)           By Buyer.  Buyer shall indemnify and save and hold harmless Seller
and its Representatives from and against any and all Damages to the extent
resulting from (i) any breach of any representation or warranty made by Buyer in
this Agreement; (ii) any breach of any covenant or agreement made by Buyer in
this Agreement; or (iii) from and after the Closing, any Assumed Liability.

(d)           Cooperation.  The indemnified party shall cooperate in all
reasonable respects with the indemnifying party and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom.  The parties shall cooperate with each other in any
notifications to insurers.

(e)           Defense of Claims.  If a claim for Damages (a “Claim”) is to be
made by a party entitled to indemnification hereunder against the indemnifying
party, the party claiming such indemnification shall give written notice (a
“Claim Notice”) to the indemnifying party as soon as practicable after the party
entitled to indemnification becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Section 9.2.  If any Action is filed against any party entitled to the benefit
of indemnity hereunder, written notice thereof shall be given to the
indemnifying party as promptly as practicable (and in any event within 15 days
after the service of the citation or summons).  The failure of any indemnified
party to give timely notice hereunder shall not limit rights to indemnification
hereunder, except to the extent that the indemnifying party is damaged by such
failure.  After such notice, if the indemnifying party shall acknowledge in
writing to the indemnified party that the indemnifying party shall be obligated
under the terms of its indemnity hereunder in connection with such lawsuit or
action, then the indemnifying party shall be entitled, if it so elects at its
own cost, risk and expense, (i) to take control of the defense and investigation
of such Action, (ii) to employ and engage attorneys of its own choice to handle
and defend the same unless the named parties to such Action include both the
indemnifying party and the indemnified party and the indemnified party has been
advised in writing by counsel that there may be one or more legal defenses
available to such indemnified party that are different from or additional to
those available to the indemnifying party, in which event the indemnified party
shall be entitled, at the indemnifying party’s cost, risk and expense, to
separate counsel of its own choosing, and (iii) to compromise or settle such
claim, which compromise or settlement shall be made only with the written
consent of the indemnified party, such consent not to be unreasonably withheld. 
If the indemnifying party fails to assume the defense of such claim within 15
days after receipt of the Claim Notice, the indemnified party against which such
claim has been asserted will (upon delivering notice to such effect to the
indemnifying party) have the right to undertake, at the indemnifying party’s
cost and expense, the defense, compromise or settlement of such claim on behalf
of and for the account and risk of the indemnifying party.  In the event the
indemnified party assumes the defense of the claim, the indemnified party will
keep the indemnifying party reasonably informed of the progress of any such
defense, compromise or settlement.  The indemnifying party shall be liable for
any settlement of any Action effected pursuant to and in accordance with this
Section 9.2 and for any final judgment (subject to any right of appeal), and the
indemnifying party agrees to indemnify and hold harmless an indemnified party
from and against any Damages by reason of such settlement or judgment.

35


--------------------------------------------------------------------------------


(f)            Brokers and Finders.  Pursuant to the provisions of this
Section 9.2, each of Buyer and Seller shall indemnify, hold harmless and defend
the other party from the payment of any and all broker’s and finder’s expenses,
commissions, fees or other forms of compensation which may be due or payable
from or by the indemnifying party, or may have been earned by any third party
acting on behalf of the indemnifying party in connection with the negotiation
and execution hereof and the consummation of the transactions contemplated
hereby.

(g)           Limitations.

(i)            Buyer shall not be entitled to indemnification pursuant to
Sections 9.2(b)(i) for Damages which exceed, in the aggregate, the Escrow Amount
(the “Cap”).  Seller shall not be entitled to indemnification pursuant to
Sections 9.2(c)(i) for Damages which exceed, in the aggregate, $14,250,000 (the
“Buyer Cap”).  Notwithstanding anything to the contrary in this Section 9.2(g),
neither the Cap nor the Buyer Cap, as applicable, shall be applicable with
respect to Damages resulting from fraud.  NEITHER BUYER NOR SELLER SHALL BE
LIABLE FOR INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES PURSUANT TO
THIS SECTION 9.2, OTHER THAN INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES PAYABLE TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

(ii)           Other than as provided for in Section 9.3, with the exception of
claims based upon fraud, from and after the Closing, the right of each party to
assert indemnification claims and receive indemnification payments pursuant to
this Section 9.2 shall be the sole and exclusive right and remedy exercisable by
such party with respect to the matters set forth in this Section 9.2 (it being
understood that nothing in this Section 9.2 or elsewhere in this Agreement shall
affect any party’s rights to specific performance or other equitable remedies
with respect to the covenants referred to in this Agreement).

(iii)          Buyer shall not be entitled to indemnification pursuant to
Section 9.2(b)(i) unless the aggregate amount of Damages for which Seller is
liable exceeds $2,850,000 (the “Damages Threshold”).  If the aggregate amount of
indemnifiable Damages incurred by Buyer exceeds the Damages Threshold, Buyer
shall be entitled to indemnification only for the amount of any such Damages in
excess of the Damages Threshold.

(iv)          Seller shall not be entitled to indemnification pursuant to
Section 9.2(c)(i) unless the aggregate amount of Damages for which Buyer is
liable exceeds $2,850,000 (the “Damages Threshold”).  If the aggregate amount of
indemnifiable Damages incurred by Seller exceeds the Damages Threshold, Seller
shall be entitled to indemnification only for the amount of any such Damages in
excess of the Damages Threshold.

36


--------------------------------------------------------------------------------


(h)           Characterization of Payments.  Any payments made to any party
pursuant to Section 9.2 shall constitute an adjustment of the Purchase Price for
Tax purposes and shall be treated as such by Buyer and Seller on their Tax
Returns to the extent permitted by law

9.3           Tax Indemnity.

(a)           Seller shall indemnify and hold harmless Buyer from:

(i)            any and all Liabilities for Taxes of the Business and the
Transferred Subsidiaries with respect to any Pre-Closing Tax Period;

(ii)           any and all liability (as a result of Treasury Regulation Section
1.1502-6 or otherwise) for Taxes of Seller or any other person which is or has
ever been affiliated with the Transferred Subsidiaries or with whom any of the
Transferred Subsidiaries otherwise joins or has ever joined (or is or has ever
been required to join) in filing any consolidated, combined, unitary or
aggregate Tax Return, prior to the Closing Date;

(iii)          all liability for Taxes arising (directly or indirectly) as a
result of the transactions set forth in Section 10.18; and

(iv)          any payments required to be made on or after the Closing Date
under any Tax sharing, Tax indemnity, Tax allocation or similar contracts
(whether or not written) to which a Transferred Subsidiary was obligated, or was
a party, on or prior to the Closing Date.

(b)           Notwithstanding any provision in this Agreement to the contrary,
the obligations of a party to indemnify and hold harmless another party pursuant
to this Section 9.3 shall survive until 90 days following the expiration of the
applicable statute of limitations, giving effect to any extensions or waivers
thereof.

9.4           Non-Compete; Non-Solicitation.

(a)           “Restricted Period” shall mean a period of 2 years from and after
the Closing Date.  Seller hereby agrees that during the Restricted Period,
Seller and Seller’s Subsidiaries shall not, directly or indirectly, engage
anywhere in the world in activities with respect to the “Restricted Business”. 
“Restricted Business” means (i) CMOS power amplifier integrated circuits; (ii)
CMOS transceiver integrated circuits; (iii) CMOS baseband integrated circuits;
(iv) baseband software; and/or (v) the integration of (i) to (iv) in integrated
circuits or systems, in each of cases (i) through (v) to the extent used to
receive and/or transmit signals complying with one or more of the cellular
communications standards GSM, GPRS, EDGE, UMTS (including WCDMA), CDMA and their
derivatives, extensions and successors.  Restricted Business does not include
activities by Seller and Seller’s Subsidiaries with respect to the Retained
Products.

(b)           From the Execution Date through the end of the Restricted Period,
Seller shall not, and shall cause its controlled affiliates not to, without the
prior written consent of Buyer, directly or indirectly solicit for employment or
hire any person listed on Schedule 1.1(g) identified as Business Personnel. 
From the Execution Date through the end of the Restricted Period, Buyer shall
not, and shall cause its controlled affiliates not to, without the prior written
consent of Seller, directly or indirectly solicit for employment any employee of
Seller (other than Business Personnel).  From the Execution Date through the
first anniversary of the Closing Date, Buyer shall obtain the written consent of
Seller prior to making an offer of employment to any Austin-based employee of
Seller (other than Business Personnel), which consent shall not be unreasonably
withheld.  Seller and Buyer agree that Buyer’s hiring an employee of Seller
(other than Business Personnel), during the period set forth in the preceding
sentence is to be considered an exceptional condition requiring the attention of
both managements.

37


--------------------------------------------------------------------------------


(c)           During the Restricted Period, Seller and its Subsidiaries shall be
permitted to license or sublicense, either directly or indirectly, in the field
of the Restricted Business only the Intellectual Property Rights owned by or
licensed to them (other than any Intellectual Property Rights licensed to them
from Buyer and its Subsidiaries pursuant to Section 3.2 of the Intellectual
Property License Agreement) that does not relate exclusively to the Business
(the “Permitted IPR”), solely (i) for the sale of their own components,
subassemblies or subsystems (“Seller Components”) for incorporation into the
products or systems of unrelated parties (“Third Party Products”) or (ii) to
allow unrelated parties to make Seller Components to incorporate into Third
Party Products. For the avoidance of doubt, the above license covers unrelated
parties’ incorporation of Seller Components into Third Party Products, but does
not cover any Third Party Product as a whole, any components of a Third Party
Product other than Seller Components or the incorporation of any components
other than Seller Components into any Third Party Product.  Further, any direct
or indirect licensing or sublicensing by Seller or its Subsidiaries in the field
of the Restricted Business that is not expressly authorized above is prohibited
during the Restricted Period.

(d)           Seller and Buyer agree and acknowledge that the restrictions in
this Section 9.4 are reasonable in scope, duration and area and are necessary to
protect Buyer and Seller after the Closing Date.  If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 9.4 is invalid or unenforceable, the parties agree that the court making
the determination of invalidity or unenforceability shall have the power to
reduce the scope, duration or area of such term or provision to the extent
necessary to make it valid and enforceable and this Section 9.4 shall be
enforceable as so modified.

9.5           Tax Matters.

(a)           Tax Books and Records.  Buyer and Seller agree to furnish or cause
to be furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to the Assets, including access to books and
records, as is reasonably necessary for the filing of all Tax Returns by Buyer
or Seller, the making of any election relating to Taxes, the preparation for any
audit by any taxing authority, and the prosecution or defense of any claim, suit
or proceeding relating to any Tax.  Each of Buyer and Seller shall retain all
books and records with respect to Taxes pertaining to the Assets for a period of
at least 6 years following the Closing Date.  Buyer and Seller shall cooperate
fully with each other in the conduct of any audit, litigation or other
proceeding relating to Taxes involving the Assets.

(b)           Allocation of Property Taxes.  Seller shall be responsible for and
shall promptly pay when due all Property Taxes levied with respect to the Assets
attributable to the Pre-Closing Tax Period.  Buyer shall be responsible for and
shall promptly pay when due all Property Taxes levied with respect to the Assets
attributable to the Post-Closing Tax Period.  All Property Taxes levied with
respect to the Assets for the Straddle Period shall be apportioned between the
Pre-Closing Tax Period and the Post-Closing Tax Period, as follows:  the portion
allocable to the Pre-Closing Tax Period shall be deemed to be the amount of such
Tax for the entire Straddle Period multiplied by a fraction the numerator of
which is the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period.  Upon
receipt of any bill for such Property Taxes relating to the Assets, Buyer, on
one hand, and Seller, on the other hand, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 9.5(b) together with such supporting evidence as is reasonably necessary
to calculate the proration amount.  The proration amount shall be paid by the
party owing it to the other within 10 days after delivery of such statement.  In
the event that Buyer or Seller shall make any payment for which it is entitled
to reimbursement under this Section 9.5(b), the applicable party shall make such
reimbursement promptly but in no event later than 10 days after the presentation
of a statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement.  In the case of Taxes with respect to
a Straddle Period that are not described above, the amount of any such Taxes for
which Buyer or Seller shall be responsible shall be determined as if such
taxable period ended as of the close of business on the Closing Date.

38


--------------------------------------------------------------------------------


(c)           Tax Returns.

(i)            With respect to any Tax Period that ends on or prior to the
Closing Date, Seller shall prepare or cause to be prepared, and file or cause to
be filed (in a manner consistent with past practices) with the appropriate
taxing authorities all Tax Returns required to be filed, and shall pay all Taxes
related to the Business or the Transferred Subsidiaries due with respect to such
Tax Returns; provided, however, that no such Tax Return with respect to the
Transferred Subsidiaries shall be filed without the prior written consent of
Buyer, which consent will not be unreasonably withheld or delayed .

(ii)           Buyer shall prepare (or cause to be prepared) and file or cause
to be filed when due all Tax Returns that are required to be filed by or with
respect to the Business or the Transferred Subsidiaries for taxable years or
periods beginning after the Closing Date and shall remit any Taxes due in
respect of such Tax Returns.

(iii)          For any Straddle Period of the Business or the Transferred
Subsidiaries, Buyer shall timely prepare or cause to be prepared, and file or
cause to be filed, all Tax Returns required to be filed and shall pay all Taxes
due with respect to such Tax Returns; provided that two days prior to the filing
of such Tax Returns Seller shall remit to Buyer any amount owed by Seller
pursuant to Sections 9.5(b) and 9.3 with respect to the taxable periods covered
by such Tax Returns.  Buyer shall permit Seller to review and comment on each
such Tax Return described in the preceding sentence prior to the filing thereof
and Buyer shall make such changes to such Tax Return as are reasonably requested
by Seller.  No such Tax Return shall be filed without the prior written consent
of Seller, which consent will not be unreasonably withheld or delayed.

39


--------------------------------------------------------------------------------


(d)           Allocation Agreement.  Seller and Buyer agree to use their best
efforts to enter into an agreement (the “Allocation Agreement”) as soon as
practicable following the Closing Date (but in any event no later than 100 days
after the Closing Date) to allocate the Purchase Price, the Assumed Liabilities,
and all other capitalizable costs among the Assets for all applicable Tax
purposes, including Code Section 1060.  Buyer shall initially prepare a
statement setting forth a proposed computation and allocation of the aggregate
purchase price (the “Computation”) and submit it to Seller no later than 14 days
after the Closing Date.  For all purposes, Seller and Buyer agree that
$11,800,000 of the Purchase Price shall be allocated to the sale and purchase of
the French Subsidiary and $7,500,000 of the Purchase Price shall be allocated to
the sale and purchase of the California Subsidiary.  If, within 7 days of
Seller’s receipt of the Computation, Seller shall not have objected in writing
to such Computation, the Computation shall become the Allocation Agreement.  If
21 days after Seller’s receipt of the Computation, Seller and Buyer have not
adopted an Allocation Agreement, any disputed aspects of the Allocation
Agreement shall be resolved within 60 days of Seller’s receipt of the
Computation, by a law firm or internationally recognized independent public
accounting firm mutually acceptable to Seller and Buyer (the “Neutral
Arbiters”), which shall resolve such dispute pursuant to, first, the terms of
this Agreement and, second, the application of applicable Tax Laws to the
relevant facts.  The decision of the Neutral Arbiters shall be final, and the
costs, expenses and fees of the Neutral Arbiters shall be borne equally by
Seller and Buyer. Seller and Buyer shall report the Tax consequences of the
transactions contemplated by this Agreement consistent with the terms of this
Agreement and the Allocation Agreement.  After the Closing, from time to time,
Seller and Buyer shall agree upon revisions to the Allocation Agreement to
reflect any adjustments to the consideration.  Any disputes regarding such
revisions to the Allocation Agreement shall be resolved by the Neutral Arbiter. 
Buyer and Seller agree to (i) be bound by the Allocation Agreement, as revised
under the terms of this Agreement, (ii) act in accordance with the Allocation
Agreement, as revised under the terms of this Agreement, in the preparation of
and the filing of all Tax Returns (including filing Forms 8594 with their United
States federal income Tax Return for the taxable year that includes the Closing
Date) and in the course of any Tax audit, Tax review or Tax litigation relating
thereto, and (iii) take no position and cause their Subsidiaries to take no
position inconsistent with the Allocation Agreement for income Tax purposes,
including United States federal and state income Tax and non-U.S. income Tax,
unless otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code.  Not later than 30 days prior to the filing of
their respective Forms 8594 relating to this transaction if such filing is
required by Law, each of Buyer and Seller shall deliver to the other a copy of
its Forms 8594.

(e)           Closing Costs; Transfer Taxes and Fees.  Except as otherwise set
forth below, Seller and Buyer shall each bear and be liable for 50% of the
transfer, documentary, sales, use, registration, stamp, value-added and other
similar taxes (including all applicable real estate transfer taxes), including
any penalties, interest and additions to tax, incurred in connection with the
transactions contemplated by this Agreement (“Transfer Taxes”).  Seller or
Buyer, as the case may be, as “paying party” shall pay to the appropriate
Governmental Authority the Transfer Taxes for which it is liable under
applicable law.  The paying party shall present a statement to the nonpaying
party setting forth the amount of reimbursement to which the paying party is
entitled.  The nonpaying party shall reimburse the paying party for 50% of such
Transfer Taxes within 10 days after delivery of such statement, but the
nonpaying party shall not be obligated to reimburse the paying party any earlier
than 5 days before such payment is due.  Seller and Buyer shall cooperate in
timely making and filing all Tax Returns as may be required to comply with the
provisions of any Transfer Tax laws.  To the extent legally able to do so, Buyer
shall deliver to Seller exemption certificates satisfactory in form and
substance to Seller with respect to Transfer Taxes if such delivery would reduce
the amount of Transfer Taxes that would otherwise be imposed. Any disputes under
this provision shall be resolved by the Neutral Arbiter within 30 days of the
submission of such dispute to the Neutral Arbiter.  Buyer shall pay all costs of
applying for new Permits.  Notwithstanding the foregoing, Seller shall be solely
responsible for any Transfer Taxes related to the transactions contemplated in
Section 10.18 hereof.

40


--------------------------------------------------------------------------------


9.6           Litigation Support.  In the event and for so long as either Buyer
or Seller is actively contesting or defending against any Action in connection
with (i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving or relating to the Business or the Assets, the
other party will reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, use commercially reasonable efforts to
make available its personnel, and provide such testimony and access to its books
and records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending party
(unless the contesting or defending party is entitled to indemnification
therefor under Section 9.2).

9.7           French Subsidiary.  As promptly as practicable following the
Closing, Buyer shall change the name of the French Subsidiary to a name not
including the name “Silicon Laboratories” or similar words.  From and after the
Closing Date, Buyer shall cease to publicly use the name Silicon Laboratories
France SARL or derivatives thereof.

ARTICLE X.

 

MISCELLANEOUS

10.1         Termination.

(a)           This Agreement may be terminated prior to Closing only under the
following circumstances:

(i)            by mutual written consent of Buyer and Seller;

(ii)           by Buyer if (a) Seller’s representations and warranties set forth
in Article III shall be untrue or Seller shall not have complied with all of its
obligations under Article II or covenants in Article V hereunder through the
Closing, in each case in a manner that would cause the condition set forth in
Section 7.1 to not be satisfied, (b) Buyer shall have notified Seller of such
breach, and (c) the breach has continued without cure for a period of 30 days
after such notice of breach;

(iii)          by Seller if (a) Buyer’s representations and warranties set forth
in Article IV shall be untrue or Buyer shall not have complied with all of its
obligations under Article II or covenants in Article V through the Closing, in
each case in a manner that would cause the condition set forth in Section 6.1 to
not be satisfied, (b) Seller shall have notified Buyer of such breach and (c)
the breach has continued without cure for a period of 30 days after such notice
of breach;

41


--------------------------------------------------------------------------------


(iv)          by Buyer or Seller if the Closing shall not have occurred on or
before June 8, 2007; provided, however, that the right to terminate this
Agreement under this Section 10.1(a)(iv) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date; or

(v)           by Buyer or Seller if any Court Order permanently prohibits or
prevents the consummation of the transactions contemplated hereby and such Court
Order shall have become final and non-appealable.

(b)           In the Event of Termination.  In the event of termination of this
Agreement prior to the Closing:

(i)            Each party will redeliver all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to the party
furnishing the same;

(ii)           The provisions of the Confidentiality Agreement shall continue in
full force and effect; and

(iii)          No party hereto shall have any further Liability to any other
party to this Agreement, except (x) for any willful breach of this Agreement
occurring prior to the proper termination of this Agreement for which a party
shall be fully liable and (y) as stated in subsections (i) and (ii) of this
Section 10.1(b).  The foregoing provisions shall not limit or restrict the
availability of specific performance or other injunctive relief to the extent
that specific performance or such other relief would otherwise be available to a
party hereunder.

10.2         Assignment.  Except as otherwise set forth in the following
sentence, neither this Agreement nor any of the rights or obligations hereunder
may be assigned by any party without the prior written consent of the other
party.  Each party hereto acknowledges and agrees that Buyer may at any time
prior to the Closing assign all or a portion of its rights and obligations
hereunder to one or more wholly owned Subsidiaries of Buyer (provided that (i)
Buyer remains liable for the performance by each such affiliate of its
obligations hereunder and (ii) such assignment does not materially disadvantage
Seller).  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, and no other person shall have any right, remedy, benefit,
Liability or obligation under this Agreement as a third party beneficiary or
otherwise.

10.3         Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
when transmitted if transmitted by telecopy, electronic or digital transmission
method; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express); and
upon receipt, if sent by certified or registered mail, return receipt
requested.  In each case, notice shall be sent to:

42


--------------------------------------------------------------------------------


 

If to Seller, addressed to:

Silicon Laboratories Inc.
400 West Cesar Chavez
Austin, Texas 78701
Attention: General Counsel

 

 

With a copy to:

DLA Piper US LLP
1221 South Mopac, Suite 400
Austin, Texas 78746
Attention: Philip Russell, P.C.

 

 

 

If to Buyer, addressed to:

NXP B.V.
High Tech Campus 60
5656 AG Eindhoven
The Netherlands
Attention: Guido R.C. Dierick

 

 

 

With a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Sean Rodgers

 

 

or to such other place as either party may designate as to itself by written
notice to the others.

10.4         Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

10.5         Entire Agreement; Amendments and Waivers. This Agreement, the
Ancillary Agreements and the Confidentiality Agreement, together with all
exhibits and schedules hereto and thereto (including the Disclosure Schedules),
constitute the entire agreement among the parties pertaining to the subject
matter hereof and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties hereto. No amendment, supplement, modification or waiver of this
Agreement or any exhibits or schedules hereto shall be binding unless executed
in writing by the party to be bound thereby. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided in writing.

43


--------------------------------------------------------------------------------


10.6         Multiple Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.7         Expenses.  Except as otherwise specified in this Agreement, each
party hereto shall pay its own legal, accounting, out-of-pocket and other
expenses incident to this Agreement and the Ancillary Agreements and to any
action taken by such party in preparation for carrying this Agreement and the
Ancillary Agreements into effect.

10.8         Invalidity.  In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by Law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

10.9         Performance by Subsidiaries.  Each of Seller and Buyer shall cause
their respective Subsidiaries to perform any obligations to be performed
pursuant to this Agreement and hereby guarantee such performance by their
respective Subsidiaries.

10.10       Titles; Gender.  The titles, captions or headings of the Articles
and Sections herein, and the use of a particular gender, are for convenience of
reference only and are not intended to be a part of or to affect or restrict the
meaning or interpretation of this Agreement.

10.11       Public Statements and Press Releases.  The parties hereto covenant
and agree that, except as provided for herein below, each will not from and
after the Execution Date make, issue or release any public announcement, press
release, statement or acknowledgment of the existence of, or reveal publicly the
terms, conditions and status of, the transactions provided for herein, without
the prior written consent of the other party as to the content and time of
release of and the media in which such statement or announcement is to be made,
and the parties shall issue a mutually acceptable press release as soon as
practicable after the Execution Date and after the Closing Date. 
Notwithstanding the foregoing, in the case of announcements, statements,
acknowledgments or revelations which either party is required by applicable Law
to make, issue or release, the making, issuing or releasing of any such
announcement, statement, acknowledgment or revelation by the party so required
to do so by applicable Law shall not constitute a breach of this Agreement if
such party shall have given, to the extent reasonably possible, not less than
2 Business Days prior notice to the other party, and shall have attempted, to
the extent reasonably possible, to obtain prior consent of the other party. 
Each party hereto agrees that it will not unreasonably withhold any such consent
or clearance.

10.12       Cumulative Remedies.  All rights and remedies of either party hereto
are cumulative of each other and of every other right or remedy such party may
otherwise have at Law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.

10.13       Service of Process.  Each party hereto irrevocably consents to the
service of any process, pleading, notices or other papers by the mailing of
copies thereof by registered, certified or first class mail, postage prepaid, to
such party at such party’s address set forth herein, or by any other method
provided or permitted under New York law.

44


--------------------------------------------------------------------------------


10.14       Arbitration.  Notwithstanding anything herein to the contrary, any
claim or dispute arising out of or related to this Agreement, the
interpretation, making performance, breach or termination thereof, shall be
finally and exclusively settled by binding arbitration to be held in New York,
New York.  The arbitration shall be made in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association and such
arbitration shall be conducted by an arbitrator chosen by mutual agreement of
Buyer and Seller; failing such agreement, the arbitration shall be conducted by
3 independent arbitrators, one chosen by Seller, one chosen by Buyer and such
two arbitrators shall mutually select a third arbitrator, with any decision of
two such arbitrators shall be binding; provided, however, if such arbitrators
fail to agree on a third arbitrator within 20 days, either Buyer or Seller may
make written application to Judicial Arbitration and Mediation Services
(“JAMS”), New York, New York for the appointment of a single arbitrator (the
“JAMS Arbitrator”) to resolve the dispute by arbitration.  At the request of
JAMS the parties involved in the dispute shall meet with JAMS at its offices
within 10 Business Days of such request to discuss the dispute and the
qualifications and experience which each party respectively believes the JAMS
Arbitrator should have; provided, however, the selection of the JAMS Arbitrator
shall be the exclusive decision of JAMS and shall be made within 30 days of the
written application to JAMS.  The arbitrator(s) shall have the authority to
grant any equitable and legal remedies that would be available in any judicial
proceeding instituted under New York law to resolve the dispute.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Each party shall pay its own costs and expenses
(including counsel fees) of any such arbitration.  The parties hereto expressly
waive all rights whatsoever to file an appeal against or otherwise to challenge
any award by the arbitrator(s) hereunder; provided, however, the foregoing shall
not limit the rights of either party to bring a proceeding in any applicable
jurisdiction to conform, enforce or enter judgment upon such award (and the
rights of the other party, if such proceeding is brought, to contest such
confirmation, enforcement or entry of judgment).

10.15       Investigation by Buyer.  From the Execution Date through the Closing
Date, to the extent permitted by Law, Seller shall (i) permit Buyer access at
reasonable times (in a manner so as not to interfere with the normal operation
of the Business) to the officers and Books and Records of Sellerconcerning the
Business (ii) furnish Buyer and its Representatives with all backward-looking
financial, operating and other historical data and information relating to the
Business or the Assets as Buyer, through its Representatives, may from time to
time reasonably request and (iii) make available the senior officers of Seller,
upon reasonable prior notice and during normal business hours, to confer from
time to time with the appropriate officers of Buyer regarding the ongoing
operations of the Business, the implementation of the transactions contemplated
hereby and other matters related hereto.  No investigation pursuant to this
Section 10.15 shall affect any representations or warranties of the parties
herein or any indemnification rights with respect thereto or the conditions to
the obligations of the parties hereto.

45


--------------------------------------------------------------------------------


10.16       Interpretation; Rules of Construction.

(a)           When a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference shall be to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  References to a Person are
also to its permitted successors and assigns.

(b)           The parties hereto agree that they have been represented by
counsel during the negotiation and execution of this Agreement, and, therefore,
waive to the fullest extent possible the application of any applicable law,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document

10.17       Knowledge.  Whenever used in this Agreement, “to the Knowledge of
Seller” or related terms shall mean the actual knowledge of those individuals
listed on Schedule 10.17.

10.18       Pre-Closing Transfers.  Prior to Closing, Seller shall procure that
the French Subsidiary shall contribute (a) any Excluded Assets and (b) all
assets that are not primarily related to the Business, in each case, to Silembia
(the “Retained French Subsidiary”).  The French Subsidiary shall transfer
(i) all of the capital stock of the Retained French Subsidiary and (ii) all
rights and obligations under the Share Purchase Agreement between the French
Subsidiary and the former shareholders of Silembia to Subsidiary Seller in
exchange for the cancellation of all indebtedness owed by the French Subsidiary
to Subsidiary Seller.  Prior to Closing, Seller shall procure that the employees
of the French Subsidiary listed on Schedule 10.18 shall be transferred to the
Retained French Subsidiary.  Prior to Closing, Cash held by the California
Subsidiary and the French Subsidiary shall be transferred to the Parent Seller
or Subsidiary Seller.  Prior to Closing, any Contract between any Transferred
Subsidiary on one hand and Seller or its Subsidiaries on the other hand (other
than an Assumed Contract listed on Schedule 1.1(a)) shall be terminated.  If any
inconsistency, ambiguity or question of intent or interpretation arises
concerning the relationship between this Agreement and any agreement between the
French Subsidiary and the Retained French Subsidiary, it shall be resolved in
favor of this Agreement and this Agreement shall prevail

10.19       Schedules.  No reference to, or disclosure of, any item or other
matter in the Disclosure Schedules to this Agreement shall be construed as an
admission or indication that such item or other matter (a) is material or could
have a Material Adverse Effect, (b) did not occur in the ordinary course of
business, or (c) is required to be disclosed in the Disclosure Schedules.  No
disclosure in the Disclosure Schedules shall be deemed an admission to any
Governmental Authority or other Person.  The Disclosure Schedules are intended
to qualify the representations, warranties and covenants contained in the
Agreement and shall not be deemed to expand in any way the scope or effect of
any such representations, warranties or covenants.

46


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Sale and Purchase
Agreement to be duly executed on their respective behalf, by their respective
officers thereunto duly authorized, all as of the day and year first above
written.

 

NXP B.V.

 

 

 

 

 

 

 

 

 

By

/s/ Theo A.C.M. Claasen

 

 

 

Name:

Theo A.C.M. Claasen

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Peter A.M. van Bommel

 

 

 

Name:

Peter A.M. van Bommel

 

 

 

Its:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

NXP Semiconductors France SAS

 

 

 

 

 

 

 

 

By

/s/ Charles Smit

 

 

 

Name:

Charles Smit

 

 

 

Its:

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

Silicon Laboratories Inc.

 

 

 

 

 

 

 

 

 

 

By

/s/ Necip Sayiner

 

 

 

Name:

Necip Sayiner

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Silicon Laboratories International Pte. Ltd.

 

 

 

 

 

 

 

 

 

 

By

/s/ CK Tan

 

 

 

Name:

CK Tan

 

 

 

Its:

Managing Director

 

 

Signature Page to Sale and Purchase Agreement


--------------------------------------------------------------------------------


EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

(See attached.)


--------------------------------------------------------------------------------


EXHIBIT B

ESCROW AGREEMENT

(See attached.)


--------------------------------------------------------------------------------


EXHIBIT C

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Intellectual Property License Agreement (“Agreement”) is effective as of
the Closing Date, between Silicon Laboratories Inc., a Delaware corporation
(“Parent Seller”), and Silicon Laboratories International Pte. Ltd., a private
limited company organized under the laws of Singapore (“Subsidiary Seller”)
(collectively “Seller”), and NXP BV, a limited liability company organized under
the laws of The Netherlands (“Parent Buyer”), NXP Semiconductors France SAS, a
company incorporated under the laws of France (“Subsidiary Buyer,” and together
with Parent Buyer, “Buyer”). For the purpose of this Agreement, unless otherwise
defined herein, all initially capitalized terms are defined in and shall have
the meaning specified in the Sale and Purchase Agreement (as defined below).

RECITAL

WHEREAS, Seller and certain of its Subsidiaries are engaged in, among other
things, the Business;

WHEREAS, Seller and Buyer have entered into a Sale and Purchase Agreement, dated
as of February 8, 2007 (“Sale and Purchase Agreement”); and

WHEREAS, as part of the foregoing, each of Buyer and Seller desire to grant the
other party certain license rights under certain Intellectual Property Rights,
and each of Seller and Buyer desires to obtain such licenses.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises of the parties, and for
the good and valuable consideration set forth in the Sale and Purchase
Agreement, the parties agree as follows:


ARTICLE I — DEFINITIONS

As used herein, the terms below shall have the following meanings.  Any such
terms, unless the context otherwise requires, may be used in the singular or
plural, depending on the reference.


1.1           “BLOCKS” MEANS ALL MASK WORKS, CIRCUIT BLOCKS, DESIGN
METHODOLOGIES AND SIMILAR ITEMS IN THE TRANSFERRED BUSINESS IPR.


1.2           “EXCLUDED PRODUCTS” MEANS THOSE PRODUCTS AND PROJECTS SET FORTH ON
SCHEDULE 1 AND ANY PRODUCTS THAT ARE SUBSTANTIALLY SIMILAR THERETO.


1.3           “FIELD” MEANS (I) CMOS POWER AMPLIFIER INTEGRATED CIRCUITS; (II)
CMOS TRANSCEIVER INTEGRATED CIRCUITS; (III) CMOS ANALOG AND DIGITAL BASEBAND
INTEGRATED CIRCUITS; (IV) BASEBAND SOFTWARE; AND/OR (V) THE INTEGRATION OF ONE
OR MORE OF THE CIRCUITS AND SOFTWARE LISTED IN (I) TO (IV) ABOVE INTO INTEGRATED
CIRCUITS OR SYSTEMS IN EACH CASE OF (I) TO (V) WHERE SUCH INTEGRATED CIRCUIT,
SYSTEM OR SOFTWARE IS USED TO RECEIVE AND/OR TRANSMIT SIGNALS COMPLYING WITH ANY
CURRENT OR FUTURE CELLULAR COMMUNICATION STANDARDS, INCLUDING BUT NOT LIMITED TO
GSM, GPRS, EDGE, UMTS (INCLUDING WCDMA), CDMA AND THEIR DERIVATIVES, EXTENSIONS
AND SUCCESSORS.


--------------------------------------------------------------------------------



1.4           “FIELD IPR” MEANS ALL IPR (OTHER THAN THE TRANSFERRED BUSINESS
IPR, ANY TRADEMARKS OR ANY IPR DESCRIBED IN SUBSECTION (J) OF THE “EXCLUDED
ASSETS” IN THE SALE AND PURCHASE AGREEMENT) OWNED BY THE SELLER OR
ITS SUBSIDIARIES (OR LICENSED BY ANY OF THEM, TO THE EXTENT SUBLICENSABLE
HEREUNDER WITHOUT ADDITIONAL MONETARY LIABILITY TO SELLER OR ITS
SUBSIDIARIES) AS OF THE CLOSING DATE THAT (I) HAVE BEEN USED, DEVELOPED OR HELD
FOR USE BY THE SELLER OR ITS SUBSIDIARIES IN THE  FIELD AT ANY TIME PRIOR TO THE
CLOSING DATE OR (II) WOULD BE INFRINGED BY ANY OF BUYER OR ITS SUBSIDIARIES’
CURRENT OR FUTURE  PRODUCTS OR SERVICES WITHIN THE SCOPE OF THE FIELD, EXCLUDING
FOR BOTH (I) AND (II), IPR USED BY SELLER OR ITS SUBSIDIARIES AS OF THE CLOSING
DATE EXCLUSIVELY IN OR EXCLUSIVELY IN CONNECTION WITH THE PRODUCTS AND PROJECTS
ON SCHEDULE 1.


1.5           “FIELD PATENTS” MEANS ALL PATENTS INCLUDED IN THE FIELD IPR.


1.6           “INTELLECTUAL PROPERTY RIGHTS” OR “IPR” SHALL MEAN ALL U.S. AND
FOREIGN INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION
(I)(A) PATENTS AND PATENT APPLICATIONS AND DISCLOSURES RELATING THERETO (AND ANY
PATENTS THAT ISSUE AS A RESULT OF THOSE PATENT APPLICATIONS), AND ANY RENEWALS,
REISSUES, REEXAMINATIONS, EXTENSIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
DIVISIONS AND SUBSTITUTIONS RELATING TO ANY OF THE PATENTS AND PATENT
APPLICATIONS, AS WELL AS ALL RELATED FOREIGN PATENT AND PATENT APPLICATIONS THAT
ARE COUNTERPARTS TO SUCH PATENTS AND PATENT APPLICATIONS (“PATENTS”), (B) 
TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS, TRADE NAMES AND CORPORATE NAMES,
WHETHER REGISTERED OR UNREGISTERED, AND THE GOODWILL ASSOCIATED THEREWITH,
TOGETHER WITH ANY REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
(“TRADEMARKS”), (C) COPYRIGHTS AND RIGHTS UNDER COPYRIGHTS, INCLUDING COPYRIGHTS
IN SOFTWARE, WHETHER REGISTERED OR UNREGISTERED, INCLUDING MORAL RIGHTS, AND ANY
REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF (“COPYRIGHTS”), (D) 
MASK WORK RIGHTS AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
(“MASK WORKS”), (E) RIGHTS IN DATABASES AND DATA COLLECTIONS (INCLUDING
KNOWLEDGE DATABASES, CUSTOMER LISTS AND CUSTOMER DATABASES) UNDER THE LAWS OF
THE UNITED STATES OR ANY OTHER JURISDICTION, WHETHER REGISTERED OR UNREGISTERED,
AND ANY APPLICATIONS FOR REGISTRATION THEREFORE (“DATABASES”); (F) ANY RIGHTS IN
DISCOVERIES, INVENTIONS, DEVELOPMENTS, PROCESSES, DESIGNS AND TECHNIQUES THAT
ARE NOT INCLUDED IN THE DEFINITION OF “PATENTS,” INCLUDING ANY DOCUMENTS,
MEMORANDA, REPORTS, STUDIES, DATA OR ANALYSES RELATING THERETO, (G) AND ANY
RIGHTS IN TRADE SECRETS, KNOW-HOW, AND CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION, INCLUDING DOCUMENTS CONTAINING THE FOREGOING, ANALYSES THEREOF,
RESEARCH, AND LISTS (“TRADE SECRET INFORMATION”); AND (H) RESIDUALS.


1.7           “OTHER FIELD IPR” MEANS ALL FIELD IPR OTHER THAN PATENTS.


1.8           “RESIDUALS” MEANS TRADE SECRET INFORMATION IN NONTANGIBLE FORM
(I.E., NOT IN WRITTEN OR OTHER DOCUMENTARY FORM, INCLUDING TAPE, DISK OR OTHER
STORAGE), INCLUDING WITHOUT LIMITATION IDEAS, KNOW-HOW OR TECHNIQUES, THAT IS
RETAINED IN THE UNAIDED MEMORY OF EMPLOYEES DUE TO THEIR PAST WORK FOR SELLER OR
ITS SUBSIDIARIES.


--------------------------------------------------------------------------------



ARTICLE II— LICENSE FROM SELLER


2.1           FIELD PATENT LICENSE TO BUYER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO BUYER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER FIELD
PATENTS IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES IN THE FIELD
INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, AND IMPORT
PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD BY OR ON
BEHALF OF BUYER AND ITS SUBSIDIARIES) IN THE FIELD (BUT EXCLUDING EXCLUDED
PRODUCTS), WITHOUT THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION
2.4.  FOR THE AVOIDANCE OF DOUBT, THIS LICENSE COVERS (I) ALL FIELD PATENTS IN
EXISTENCE AS OF THE CLOSING DATE, AND ALL SUBSEQUENT DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART(BUT THESE ONLY TO THE EXTENT BASED ON INVENTIONS EXISTING
AS OF THE CLOSING DATE), RE-EXAMINATIONS, RE-ISSUES, PROVISIONALS, EXTENSIONS
AND COUNTERPARTS RELATING THERETO, AND (II) ALL FIELD PATENTS ISSUING AFTER THE
CLOSING DATE THAT ARISE FROM APPLICATIONS FILED FOR INVENTIONS REDUCED TO
PRACTICE PRIOR TO THE CLOSING DATE.


2.2           OTHER FIELD IPR LICENSE TO BUYER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO BUYER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER THE
OTHER FIELD IPR, IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES IN THE
FIELD, INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, AND
IMPORT PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD BY OR ON
BEHALF OF BUYER AND ITS SUBSIDIARIES) IN THE FIELD (BUT EXCLUDING EXCLUDED
PRODUCTS), WITHOUT THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION
2.4.


2.3           USE OF RESIDUALS BY BUYER.  SELLER, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, ACKNOWLEDGES THAT BUYER AND ITS SUBSIDIARIES MAY FREELY USE IN ANY
FIELD OF USE (WHETHER WITHIN OR OUTSIDE THE SCOPE OF THE FIELD) AFTER THE
CLOSING DATE ALL OF THE RESIDUALS POSSESSED BY REHIRED EMPLOYEES, SUBJECT TO
ARTICLE IV.  SUCH RIGHT TO USE RESIDUALS SHALL NOT CONSTITUTE OR BE DEEMED A
LICENSE UNDER ANY PATENTS OF SELLER OR ITS SUBSIDIARIES.


2.4           SUBSIDIARIES/SUBLICENSING.  EACH SUBSIDIARY LICENSED UNDER SECTION
2.1 OR 2.2 SHALL BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY
SUCH LICENSE GRANTED TO SUCH PARTY SHALL TERMINATE ON THE DATE SUCH PARTY CEASES
TO BE A SUBSIDIARY, PROVIDED THAT THE PARTIES SHALL NEGOTIATE IN GOOD FAITH A
TRANSITION LICENSE PERIOD SUFFICIENT TO COVER THE REASONABLE TRANSITION NEEDS OF
SUCH SUBSIDIARY.  BUYER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED
RIGHTS (I) IN SECTION 2.1 AND 2.2, TO VENDORS, SUPPLIERS, DISTRIBUTORS,
CUSTOMERS, END-USERS AND OTHER PARTIES IN THE NORMAL SUPPLY AND DISTRIBUTION
CHAIN OR OTHER THIRD-PARTY LICENSEES (“COVERED PARTIES”) SOLELY (A) FOR THE
RESALE OR REDISTRIBUTION OF BUYER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE
SALE OF BUYER AND ITS SUBSIDIARIES’ OWN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS
(“BUYER COMPONENTS”) SOLELY FOR INCORPORATION INTO THE PRODUCTS TO BE
DISTRIBUTED OR SOLD BY THE COVERED PARTIES (“COVERED PRODUCTS”) OR (C) TO ALLOW
COVERED PARTIES TO MAKE BUYER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED
PRODUCTS, SUBJECT TO ARTICLE IV (BUT FOR THE AVOIDANCE OF DOUBT, THE ABOVE
SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS SOLD BY BUYER OR ITS SUBSIDIARIES) THAT ARE NOT
BUYER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES OR
SUBSYSTEMS OTHER THAN BUYER COMPONENTS INTO COVERED PRODUCTS, BUT DO COVER THE
INCORPORATION OF BUYER COMPONENTS INTO COVERED PRODUCTS) AND (II) IN SECTION
2.2, ALSO TO THEIR AUTHORIZED LICENSEES, SUBLICENSEES, AGENTS, CONTRACTORS OR
EMPLOYEES, SUBJECT TO ARTICLE IV.


--------------------------------------------------------------------------------



ARTICLE III — LICENSE FROM BUYER


3.1           TRANSFERRED BUSINESS IPR LICENSE TO SELLER.


3.1.1        LICENSE OUTSIDE FIELD.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, GRANTS TO SELLER AND
ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE (EXCEPT AS SET FORTH IN
SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER ANY AND ALL TRANSFERRED
BUSINESS IPR (OTHER THAN TRADEMARKS), INCLUDING WITHOUT LIMITATION ALL BLOCKS
(THE “BUYER IPR”), IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES
OUTSIDE THE FIELD, INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR
SALE, AND IMPORT PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD
BY OR ON BEHALF OF SELLER AND ITS SUBSIDIARIES) OUTSIDE THE FIELD (AND THE RIGHT
TO USE OR REUSE ANY BLOCKS OUTSIDE THE FIELD IN CONNECTION THEREWITH), WITHOUT
THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION 3.4.  FOR THE
AVOIDANCE OF DOUBT, THIS LICENSE INCLUDES (I) ALL PATENTS INCLUDED IN THE
TRANSFERRED BUSINESS IPR AND IN EXISTENCE AS OF THE CLOSING DATE, AND ALL
SUBSEQUENT DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART(BUT THESE ONLY TO THE
EXTENT BASED ON INVENTIONS EXISTING AS OF THE CLOSING DATE), RE-EXAMINATIONS,
RE-ISSUES, PROVISIONALS, EXTENSIONS AND COUNTERPARTS RELATING THERETO, AND (II)
ALL PATENTS ISSUING AFTER THE CLOSING DATE THAT ARISE FROM APPLICATIONS FILED
FOR INVENTIONS REDUCED TO PRACTICE PRIOR TO THE CLOSING DATE, TO THE EXTENT ANY
OF THEM ARE INCLUDED IN THE TRANSFERRED BUSINESS IPR; BUT (III) EXCLUDES ANY
INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER AND ITS SUBSIDIARIES OTHER THAN THE
TRANSFERRED BUSINESS IPR, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


3.1.2        LICENSE FOR COMPONENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, GRANTS TO
SELLER AND ITS SUBSIDIARIES AN ADDITIONAL WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER ANY
AND ALL BUYER IPR THAT DOES NOT RELATE EXCLUSIVELY TO THE BUSINESS, SOLELY (I)
FOR THE SALE OF THEIR OWN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS LICENSED UNDER
SECTION 3.1.1 (“SELLER COMPONENTS”) SOLELY FOR INCORPORATION INTO COVERED
PRODUCTS OR (II) TO SUBLICENSE TO COVERED PARTIES, SOLELY TO ALLOW SUCH COVERED
PARTIES TO MAKE SELLER COMPONENTS TO INCORPORATE INTO COVERED PRODUCTS, IN EACH
CASE, SOLELY FOR THE SALE OF COVERED PRODUCTS IN OR OUTSIDE OF THE FIELD.  FOR
THE AVOIDANCE OF DOUBT, THE ABOVE LICENSE DOES NOT COVER ANY COVERED PRODUCT AS
A WHOLE, ANY COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN
OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS
SUBSIDIARIES) THAT ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO
COVERED PRODUCTS, BUT DOES COVER THE INCORPORATION OF SELLER COMPONENTS INTO
COVERED PRODUCTS.  FOR THE AVOIDANCE OF DOUBT, THIS LICENSE INCLUDES (A) ALL
PATENTS INCLUDED IN THE TRANSFERRED BUSINESS IPR AND IN EXISTENCE AS OF THE
CLOSING DATE THAT DO NOT RELATE EXCLUSIVELY TO THE BUSINESS, AND ALL SUBSEQUENT
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART(BUT THESE ONLY TO THE EXTENT
BASED ON INVENTIONS EXISTING AS OF THE CLOSING DATE THAT DO NOT RELATE
EXCLUSIVELY TO THE BUSINESS), RE-EXAMINATIONS, RE-ISSUES, PROVISIONALS,
EXTENSIONS AND COUNTERPARTS RELATING THERETO, AND (B) ALL PATENTS ISSUING AFTER
THE CLOSING DATE THAT ARISE FROM APPLICATIONS FILED FOR INVENTIONS REDUCED TO
PRACTICE PRIOR TO THE CLOSING DATE THAT DO NOT RELATE EXCLUSIVELY TO THE
BUSINESS, TO THE EXTENT ANY OF THEM ARE INCLUDED IN THE TRANSFERRED BUSINESS
IPR; BUT (III) EXCLUDES ANY INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER AND ITS
SUBSIDIARIES, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


--------------------------------------------------------------------------------



3.2           OTHER BUYER LICENSE TO SELLER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO SELLER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, PERSONAL AND
NON-TRANSFERABLE, NON-EXCLUSIVE LICENSE UNDER ANY AND ALL OF ITS AND THEIR
PATENTS WITH RESPECT TO SELLER AND ITS SUBSIDIARIES’ USE OF ANY BLOCKS IN THEIR
BUSINESSES OUTSIDE THE FIELD, PROVIDED THAT, IN ADDITION TO BUYER’S REMEDIES IN
ARTICLE V, SELLER EXPRESSLY ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, THAT THE LICENSE IN THIS SECTION 3.2 SHALL TERMINATE
AUTOMATICALLY, WITHOUT THE REQUIREMENT OF NOTICE FROM BUYER, UPON THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING (THAT IS NOT A CLAIM FOR BREACH OF THIS
AGREEMENT OR A COUNTERCLAIM) BY OR ON BEHALF OF SELLER OR ANY OF ITS
SUBSIDIARIES THAT BUYER OR ANY OF ITS SUBSIDIARIES HAS INFRINGED ANY OF SELLER
OR ITS SUBSIDIARIES’ PATENTS.  FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING
ANYTHING IN SECTION 9.12 TO THE CONTRARY, THIS LICENSE IN SECTION 3.2 IS
PERSONAL TO SELLER AND ITS SUBSIDIARIES IN EXISTENCE AS OF THE CLOSING DATE, AND
MAY NOT BE (I) ASSIGNED, SUBLICENSED (EXCEPT AS SET FORTH IN SECTION 3.4.3), OR
ASSUMED IN BANKRUPTCY, INCLUDING ASSIGNMENTS BY OPERATION OF LAW OR OTHERWISE,
INCLUDING VIA A CHANGE OF CONTROL (WHICH SHALL BE DEEMED AN “ASSIGNMENT” FOR
PURPOSES OF THIS SECTION 3.2), MERGER OR REORGANIZATION (REGARDLESS OF WHETHER
SELLER OR ITS SUBSIDIARIES ARE THE SURVIVING PARTY); OR (II) USED BY SELLER OR
ITS SUBSIDIARIES IN CONNECTION WITH ANY ASSETS, BUSINESSES OR LINES OF BUSINESS
ACQUIRED FROM OTHER PERSONS AFTER THE CLOSING DATE, IN EACH CASE, WITHOUT THE
PRIOR WRITTEN CONSENT OF BUYER IN ITS SOLE DISCRETION.  ANY ATTEMPTED
TRANSACTION IN VIOLATION OF THE FOREGOING SHALL BE VOID AB INITIO AND OF NO
FORCE OR EFFECT.  FOR THE FURTHER AVOIDANCE OF DOUBT, IF ANY OF SELLER OR ITS
SUBSIDIARIES’ PRODUCTS CONTAIN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OTHER
THAN THE ABOVE-LICENSED BLOCKS, THE LICENSE IN THIS SECTION 3.2 DOES NOT COVER
SUCH PRODUCTS AS A WHOLE OR ANY COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF SUCH
PRODUCTS THAT ARE NOT THE ABOVE-LICENSED BLOCKS OR THE INCORPORATION OF SUCH
OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS WITH OR INTO ANY OF THE
ABOVE-LICENSED BLOCKS.


3.3             USE OF RESIDUALS BY SELLER. BUYER, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, ACKNOWLEDGES THAT SELLER AND ITS SUBSIDIARIES MAY FREELY USE IN
ANY FIELD OF USE (WHETHER WITHIN OR OUTSIDE THE SCOPE OF THE FIELD) AFTER THE
CLOSING DATE ALL OF THE RESIDUALS THAT RELATE TO THE BUSINESS AND ARE POSSESSED
BY THEIR EMPLOYEES, SUBJECT TO ARTICLE IV.  SUCH RIGHT TO USE RESIDUALS SHALL
NOT CONSTITUTE OR BE DEEMED A LICENSE UNDER ANY PATENTS, OF BUYER OR ITS
SUBSIDIARIES.


3.4           SUBSIDIARIES/SUBLICENSING.


3.4.1        EACH SUBSIDIARY LICENSED UNDER SECTION 3.1 OR 3.2 SHALL BE BOUND BY
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY SUCH LICENSE GRANTED TO SUCH
PARTY SHALL TERMINATE ON THE DATE SUCH PARTY CEASES TO BE A SUBSIDIARY, PROVIDED
THAT THE PARTIES SHALL NEGOTIATE IN GOOD FAITH A TRANSITION LICENSE PERIOD
SUFFICIENT TO COVER THE REASONABLE TRANSITION NEEDS OF SUCH SUBSIDIARY.


--------------------------------------------------------------------------------



3.4.2        SELLER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED RIGHTS IN
SECTION 3.1.1 TO COVERED PARTIES, SOLELY (A) FOR THE RESALE OR REDISTRIBUTION OF
SELLER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE SALE OF SELLER COMPONENTS
SOLELY FOR INCORPORATION INTO COVERED PRODUCTS OR (C) TO ALLOW COVERED PARTIES
TO MAKE SELLER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED PRODUCTS, IN
EACH CASE, OUTSIDE THE FIELD AND SUBJECT TO ARTICLE IV.  FOR THE AVOIDANCE OF
DOUBT, THE ABOVE SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT
ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES
OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO COVERED PRODUCTS, BUT DO COVER
THE INCORPORATION OF SELLER COMPONENTS INTO COVERED PRODUCTS.


3.4.3        SELLER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED RIGHTS IN
SECTION 3.2 TO COVERED PARTIES, SOLELY (A) FOR THE RESALE OR REDISTRIBUTION OF
SELLER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE SALE OF SELLER COMPONENTS
SOLELY FOR INCORPORATION INTO COVERED PRODUCTS OR (C) TO ALLOW COVERED PARTIES
TO MAKE SELLER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED PRODUCTS, IN
EACH CASE, OUTSIDE THE FIELD SUBJECT TO ARTICLE IV.  FOR THE AVOIDANCE OF DOUBT,
THE ABOVE SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT ARE NOT
SELLER COMPONENTS, THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES OR
SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO SUCH COVERED PRODUCT, OR THE
INCORPORATION OF SELLER COMPONENTS INTO COVERED PRODUCTS.


ARTICLE IV — CONFIDENTIALITY


4.1           CONFIDENTIALITY.  EACH PARTY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, AGREES THAT FOR A PERIOD OF THREE YEARS FROM THE CLOSING DATE, IT
SHALL (I) USE COMMERCIALLY REASONABLE INTERNAL CONFIDENTIALITY AND SECURITY
PROCEDURES, INCLUDING BUT NOT LIMITED TO WRITTEN NON-DISCLOSURE PROVISIONS IN
ITS DEALINGS WITH OTHER PARTIES, TO PROTECT THE OTHER PARTY’S TRADE SECRET
INFORMATION FROM UNAUTHORIZED DISCLOSURE, AND (II) DISCLOSE SUCH TRADE SECRET
INFORMATION ONLY TO THOSE LICENSEES, SUBLICENSEES, AGENTS, CONTRACTORS OR
EMPLOYEES WHO HAVE A NEED TO KNOW SAME FOR THE RECEIVING PARTY TO EXPLOIT THE
BENEFITS OF ITS LICENSES GRANTED HEREUNDER AND WHO AGREE IN WRITING NOT TO
DISCLOSE SUCH TRADE SECRET INFORMATION TO ANY UNAUTHORIZED PERSON. 
NOTWITHSTANDING THESE RESTRICTIONS, EITHER PARTY MAY DISCLOSE THE OTHER PARTY’S
TRADE SECRET INFORMATION TO THE EXTENT DISCLOSURE IS IMPLIED BY ITS NECESSARY
INCORPORATION INTO PRODUCTS, PROVIDED THAT SUCH PARTY UTILIZES COMMERCIALLY
REASONABLE EFFORTS TO MINIMIZE THE FORM AND SUBSTANCE OF THE TRADE SECRET
INFORMATION DISCLOSED THEREBY.  EACH PARTY AGREES AND ACKNOWLEDGES THAT
VIOLATION OF THESE PROVISIONS BY THE OTHER PARTY OR ITS SUBSIDIARIES (OR
AUTHORIZED THIRD PARTIES RECEIVING TRADE SECRET INFORMATION FROM ANY OF THEM)
WILL CAUSE IRREPARABLE HARM TO THE NON-VIOLATING PARTY AND THAT THE
NON-VIOLATING PARTY SHALL BE ENTITLED TO SEEK AN INJUNCTION (WITHOUT NECESSITY
TO POST BOND) OR OTHER TEMPORARY RELIEF IN ADDITION TO THE NON-VIOLATING PARTY’S
OTHER RIGHTS AT LAW OR IN EQUITY.


4.2           EXCEPTIONS.  THE OBLIGATIONS IN SECTION 4.1 SHALL NOT COVER ANY
INFORMATION (I) THAT THE OWNING PARTY DISCLOSES TO A THIRD PARTY WITH NO FURTHER
RESTRICTIONS ON ITS DISCLOSURE; (II) THAT BECOMES KNOWN TO THE INDUSTRY OR THE
PUBLIC THROUGH NO FAULT OF THE RECEIVING PARTY; OR (III) THAT THE RECEIVING
PARTY DEVELOPS INDEPENDENTLY OR OBTAINS FROM ANOTHER LEGITIMATE SOURCE.  A PARTY
MAY DISCLOSE INFORMATION AS REQUIRED TO BE DISCLOSED PURSUANT TO APPLICABLE LAW,
STATUTE, RULE, REGULATION, COURT ORDER OR LEGAL PROCESS, PROVIDED THAT IN THIS
CASE, THE RECEIVING PARTY SHALL PROMPTLY NOTIFY THE OWNING PARTY OF ANY SUCH
REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED AND COOPERATE, AT
THE OWNING PARTY’S REQUEST AND EXPENSE, WITH ALL ATTEMPTS BY THE OWNING PARTY TO
OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


--------------------------------------------------------------------------------



ARTICLE V — RELEASE FROM BUYER


5.1           BUYER’S RELEASE.  BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(“RELEASING PARTIES”), COMPLETELY AND IRREVOCABLY RELEASES AND COVENANTS NOT TO
SUE SELLER AND/OR ITS SUBSIDIARIES FROM ANY CLAIMS THAT THEIR OPERATION OF THE
BUSINESS OR USE OF THE TRANSFERRED BUSINESS IPR, IN EACH CASE, PRIOR TO THE
CLOSING DATE INFRINGED, MISAPPROPRIATED OR VIOLATED (“INFRINGED”) ANY OF BUYER
OR ITS SUBSIDIARIES’ CURRENT OR FUTURE IPR.  SELLER AND ITS SUBSIDIARIES MAY NOT
ASSIGN THIS RELEASE, IN WHOLE OR IN PART, EXCEPT AS SET FORTH IN SECTION 9.12,
AND ANY SUCH ATTEMPTED ASSIGNMENT SHALL BE NULL AND VOID AB INITIO AND OF NO
FORCE OR EFFECT.


5.2           COVERED PARTIES.  THE RELEASE IN SECTION 5.1 COVERS SELLER AND ITS
SUBSIDIARIES AND THEIR COVERED PARTIES WITH RESPECT TO ANY INFRINGEMENTS CAUSED
BY SELLER AND ITS SUBSIDIARIES, BUT DO NOT COVER ANY OTHER ACTIONS OF SUCH
COVERED PARTIES.  FOR THE AVOIDANCE OF DOUBT, IF ANY COVERED PRODUCT CONTAINS
SELLER COMPONENTS, THE RELEASE IN SECTION 5.1 DOES NOT COVER SUCH COVERED
PRODUCT AS A WHOLE OR ANY OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF SUCH
COVERED PRODUCT (EVEN OTHER COMPONENTS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT
ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES
OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO SUCH COVERED PRODUCT, BUT DOES
COVER THE INCORPORATION OF SELLER COMPONENTS INTO SUCH COVERED PRODUCT.


5.3           FACTS UNKNOWN.  IN GIVING THE RELEASE IN SECTION 5.1, WHICH
INCLUDE CLAIMS WHICH MAY BE UNKNOWN TO THE PARTIES AT PRESENT, THE RELEASING
PARTIES HEREBY ACKNOWLEDGE THAT THEY ARE AWARE OF AND UNDERSTAND THAT STATUTORY
LAW OF CERTAIN JURISDICTIONS PROVIDE THAT A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS, HER
OR ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM, HER OR
IT MUST HAVE MATERIALLY AFFECTED SETTLEMENT WITH THE RELEASED PARTY.


5.4           WAIVER.  THE RELEASING PARTIES HEREBY EXPRESSLY WAIVE AND
RELINQUISH ALL RIGHTS AND BENEFITS AND ANY SUCH LAW OR LEGAL PRINCIPLE IN ANY
JURISDICTION WITH RESPECT TO CLAIMS RELEASED HEREBY.  THE RELEASING PARTIES
FURTHER UNDERSTAND AND ACKNOWLEDGE THE SIGNIFICANCE AND CONSEQUENCE OF SUCH
SPECIFIC WAIVER.


5.5           NON-USE OF CERTAIN INFORMATION.  BUYER, ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES, COVENANTS THAT IT WILL NOT USE ANY CONFIDENTIAL INFORMATION OF
SELLER OR ITS SUBSIDIARIES THAT BUYER OR ITS SUBSIDIARIES LEARN FROM THE PRESENT
TRANSACTION OR FROM REHIRED EMPLOYEES AND THAT SUCH REHIRED EMPLOYEES POSSESS
DUE TO THEIR WORK FOR SELLER AND ITS SUBSIDIARIES (“RESTRICTED INFORMATION”) TO
ASSERT ANY CLAIM AGAINST SELLER OR ITS SUBSIDIARIES FOR INFRINGING ANY
INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER OR ITS SUBSIDIARIES.  THE COVENANT
IN THIS SECTION 5.5 COVERS SELLER AND ITS SUBSIDIARIES AND THEIR COVERED PARTIES
WITH RESPECT TO ANY INFRINGEMENTS CAUSED BY SELLER AND ITS SUBSIDIARIES, BUT
DOES NOT COVER ANY OTHER ACTIONS OF SUCH COVERED PARTIES.


--------------------------------------------------------------------------------



ARTICLE VI — TERM AND TERMINATION


6.1           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FROM THE CLOSING DATE
UNTIL THE EXPIRATION OF THE LAST TO EXPIRE OF THE FIELD IPR AND BUYER IPR,
UNLESS PREVIOUSLY TERMINATED AS HEREINAFTER PROVIDED.  THE LICENSES IN SECTION
2.1, 2.2, 3.1 AND 3.2 SHALL EXPIRE, WITH RESPECT TO INDIVIDUAL INTELLECTUAL
PROPERTY RIGHTS LICENSED THEREBY, UPON THE EXPIRATION OF EACH SUCH RIGHT,
PROVIDED THAT SUCH EXPIRATION SHALL NOT AFFECT THE VALIDITY OF SUCH LICENSE WITH
RESPECT TO ANY OTHER LICENSED RIGHTS.


6.2           VOLUNTARY TERMINATION.  BY WRITTEN NOTICE TO THE OTHER PARTY, EACH
PARTY MAY VOLUNTARILY TERMINATE ALL OR A SPECIFIED PORTION OF THE LICENSE AND
RIGHTS GRANTED TO IT HEREUNDER.  SUCH NOTICE SHALL SPECIFY THE EFFECTIVE DATE OF
SUCH TERMINATION AND SHALL CLEARLY SPECIFY THE AFFECTED LICENSED RIGHTS.  ANY
SUCH TERMINATION SHALL NOT AFFECT THE LICENSES GRANTED TO THE OTHER PARTY BY THE
TERMINATING PARTY.


6.3           TERMINATION FOR MATERIAL BREACH.  EITHER PARTY MAY TERMINATE THE
LICENSES IT HAS GRANTED TO THE OTHER PARTY HEREUNDER, EFFECTIVE UPON NOTICE, IF
IT IS FOUND IN A FINAL, NON-APPEALABLE DECISION PURSUANT TO SECTION 8.8 OF THIS
AGREEMENT THAT (I) SUCH PARTY HAS MATERIALLY BREACHED ANY WARRANTY, TERM,
CONDITION OR COVENANT OF THIS AGREEMENT AND FAILED TO CURE THAT BREACH WITHIN
SIXTY DAYS AFTER WRITTEN NOTICE, SPECIFYING SUCH BREACH IN REASONABLE DETAIL AND
(II) TERMINATION IS WARRANTED UNDER THE CIRCUMSTANCES.  ANY SUCH TERMINATION
SHALL NOT AFFECT THE LICENSES GRANTED TO THE OTHER PARTY BY THE BREACHING PARTY.


6.4           SURVIVAL.  TERMINATION OR EXPIRATION OF THIS AGREEMENT AND/OR THE
LICENSES IN ARTICLES II AND/OR III SHALL NOT AFFECT THE RELEASE GRANTED IN
SECTION 5.1, WHICH IS DEEMED IRREVOCABLE.  ALL PROVISIONS OF THIS AGREEMENT
THAT, BY THEIR NATURE, WOULD SURVIVE ITS EXPIRATION OR TERMINATION, ARE DEEMED
TO SURVIVE SUCH CIRCUMSTANCES.


ARTICLE VII — LIMITATION OF LIABILITY

EXCEPT AS SET FORTH BELOW OR IN THE SALE AND PURCHASE AGREEMENT, IN NO EVENT
SHALL EITHER PARTY OR ITS SUBSIDIARIES BE LIABLE TO THE OTHER PARTY OR ITS
SUBSIDIARIES FOR ANY LOST PROFITS OR FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR
INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
WITHOUT LIMITATION NEGLIGENCE), ARISING IN ANY WAY OUT OF THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 
THE FOREGOING SHALL NOT, HOWEVER, LIMIT THE AMOUNT OR TYPES OF DAMAGES AVAILABLE
TO EITHER PARTY FOR ANY DISCLOSURE OF TRADE SECRET INFORMATION IN VIOLATION OF
ARTICLE IV (CONFIDENTIALITY).


ARTICLE VIII — DISCLAIMER OF WARRANTIES

EXCEPT AS OTHERWISE SET FORTH IN THE SALE AND PURCHASE AGREEMENT, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER
ARE LICENSED WITHOUT ANY WARRANTIES WHATSOEVER, AND EACH PARTY DISCLAIMS ALL
WARRANTIES OF ANY KIND WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT.  Each party makes no warranty or
representation under this Agreement as to the validity and/or scope of any IPR
licensed by such party and its Subsidiaries to the other party hereunder or any
warranty or representation that any manufacture, use, importation, offer for
sale or sale of any product or service by a licensed party hereunder will not
Infringe any IPR of any person.


--------------------------------------------------------------------------------



ARTICLE IX — MISCELLANEOUS


9.1           NO IMPLIED LICENSES.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED AS CONFERRING ANY RIGHTS BY IMPLICATION, ESTOPPEL OR OTHERWISE, UNDER
ANY IPR OTHER THAN THE RIGHTS EXPRESSLY GRANTED IN THIS AGREEMENT.


9.2           LICENSEE BANKRUPTCY PROTECTION.  ALL RIGHTS AND LICENSES GRANTED
UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND SHALL OTHERWISE BE DEEMED TO BE,
FOR PURPOSES OF SECTION 365(N) OF TITLE 11 OF THE UNITED STATES CODE (THE
“BANKRUPTCY CODE”), LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED
UNDER SECTION 101 OF THE BANKRUPTCY CODE.  THE PARTIES AGREE THAT EACH OF SELLER
AND BUYER AND THEIR SUBSIDIARIES, AS LICENSEES OF SUCH RIGHTS UNDER ARTICLES I
AND/OR III OF THIS AGREEMENT, SHALL RETAIN AND MAY FULLY EXERCISE ALL OF THEIR
RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.


9.3           INFRINGEMENT SUITS.  NEITHER PARTY SHALL HAVE ANY OBLIGATION
HEREUNDER TO INSTITUTE OR MAINTAIN ANY CLAIM AGAINST ANY PARTY FOR THE
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER, OR TO
DEFEND ANY CLAIM BROUGHT BY ANY PERSON WHICH CHALLENGES OR CONCERNS THE VALIDITY
OF ANY OF SUCH RIGHTS.  A LICENSED PARTY SHALL NOT HAVE ANY RIGHT TO INSTITUTE
ANY CLAIM AGAINST ANY PERSON FOR THE INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS LICENSED TO SUCH LICENSED PARTY HEREUNDER.


9.4           NO OBLIGATION TO PROVIDE TECHNICAL ASSISTANCE. EXCEPT AS OTHERWISE
SET FORTH IN THE SALE AND PURCHASE AGREEMENT AND TRANSITION SERVICES AGREEMENT,
SELLER SHALL NOT BE OBLIGATED TO PROVIDE BUYER WITH ANY TECHNICAL ASSISTANCE OR
TO FURNISH BUYER WITH OR OBTAIN ANY DOCUMENTS, MATERIALS OR OTHER INFORMATION.


9.5           NO OBLIGATION TO OBTAIN OR MAINTAIN IPR.  NEITHER PARTY IS
OBLIGATED TO (A) FILE ANY PATENT APPLICATION OR TO SECURE ANY PATENT OR PATENT
RIGHTS, (B) MAINTAIN ANY PATENT IN FORCE, (C) FILE ANY COPYRIGHT REGISTRATION
APPLICATION OR TO SECURE ANY REGISTERED COPYRIGHT RIGHTS, OR (D) FILE ANY MASK
WORK APPLICATION OR TO SECURE ANY MASK WORK RIGHTS, IN EACH CASE, WITH RESPECT
TO THE INTELLECTUAL PROPERTY RIGHTS IT LICENSES TO THE OTHER PARTY HEREUNDER.


9.6           ENTIRE AGREEMENT; AMENDMENT; WAIVER.  THIS AGREEMENT, THE SALE AND
PURCHASE AGREEMENT AND THE ANCILLARY AGREEMENTS, TOGETHER WITH ALL EXHIBITS AND
SCHEDULES HERETO AND THERETO (INCLUDING THE DISCLOSURE SCHEDULES TO THE SALE AND
PURCHASE AGREEMENT), CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED ON BEHALF OF EACH OF THE PARTIES HERETO.  NO AMENDMENT, SUPPLEMENT,
MODIFICATION OR WAIVER OF THIS AGREEMENT OR ANY EXHIBITS OR SCHEDULES HERETO
SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY. 
NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL
CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF (WHETHER OR NOT SIMILAR), NOR
SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY
PROVIDED IN WRITING.


--------------------------------------------------------------------------------



9.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.


9.8           ARBITRATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY
CLAIM OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
INTERPRETATION, MAKING PERFORMANCE, BREACH OR TERMINATION THEREOF, SHALL BE
FINALLY AND EXCLUSIVELY SETTLED BY BINDING ARBITRATION TO BE HELD IN NEW YORK,
NEW YORK.  THE ARBITRATION SHALL BE MADE IN ACCORDANCE WITH THE THEN CURRENT
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND SUCH
ARBITRATION SHALL BE CONDUCTED BY AN ARBITRATOR CHOSEN BY MUTUAL AGREEMENT OF
BUYER AND SELLER; FAILING SUCH AGREEMENT, THE ARBITRATION SHALL BE CONDUCTED BY
3 INDEPENDENT ARBITRATORS, ONE CHOSEN BY SELLER, ONE CHOSEN BY BUYER AND SUCH
TWO ARBITRATORS SHALL MUTUALLY SELECT A THIRD ARBITRATOR, WITH ANY DECISION OF
TWO SUCH ARBITRATORS SHALL BE BINDING; PROVIDED, HOWEVER, IF SUCH ARBITRATORS
FAIL TO AGREE ON A THIRD ARBITRATOR WITHIN 20 DAYS, EITHER BUYER OR SELLER MAY
MAKE WRITTEN APPLICATION TO JUDICIAL ARBITRATION AND MEDIATION SERVICES
(“JAMS”), NEW YORK, NEW YORK, FOR THE APPOINTMENT OF A SINGLE ARBITRATOR (THE
“JAMS ARBITRATOR”) TO RESOLVE THE DISPUTE BY ARBITRATION.  AT THE REQUEST OF
JAMS THE PARTIES INVOLVED IN THE DISPUTE SHALL MEET WITH JAMS AT ITS OFFICES
WITHIN 10 DAYS OF SUCH REQUEST TO DISCUSS THE DISPUTE AND THE QUALIFICATIONS AND
EXPERIENCE WHICH EACH PARTY RESPECTIVELY BELIEVES THE JAMS ARBITRATOR SHOULD
HAVE; PROVIDED, HOWEVER, THE SELECTION OF THE JAMS ARBITRATOR SHALL BE THE
EXCLUSIVE DECISION OF JAMS AND SHALL BE MADE WITHIN 30 DAYS OF THE WRITTEN
APPLICATION TO JAMS.  THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO GRANT ANY
EQUITABLE AND LEGAL REMEDIES THAT WOULD BE AVAILABLE IN ANY JUDICIAL PROCEEDING
INSTITUTED UNDER NEW YORK LAW TO RESOLVE THE DISPUTE.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  EACH PARTY SHALL PAY ITS OWN COSTS AND EXPENSES (INCLUDING COUNSEL
FEES) OF ANY SUCH ARBITRATION.  THE PARTIES HERETO EXPRESSLY WAIVE ALL RIGHTS
WHATSOEVER TO FILE AN APPEAL AGAINST OR OTHERWISE TO CHALLENGE ANY AWARD BY THE
ARBITRATOR(S) HEREUNDER; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT LIMIT THE
RIGHTS OF EITHER PARTY TO BRING A PROCEEDING IN ANY APPLICABLE JURISDICTION TO
CONFORM, ENFORCE OR ENTER JUDGMENT UPON SUCH AWARD (AND THE RIGHTS OF THE OTHER
PARTY, IF SUCH PROCEEDING IS BROUGHT, TO CONTEST SUCH CONFIRMATION, ENFORCEMENT
OR ENTRY OF JUDGMENT).


9.9           INJUNCTIVE RELIEF.  NOTWITHSTANDING THE ABOVE ARBITRATION
PROVISION, NOTHING SHALL PREVENT EITHER PARTY FROM SEEKING INTERIM OR INJUNCTIVE
RELIEF FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO PROTECT ITS
INTELLECTUAL PROPERTY RIGHTS.


9.10         SECTION HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT
ARE INSERTED FOR REFERENCE PURPOSES ONLY AND ARE NOT INTENDED TO BE A PART, NOR
SHOULD THEY AFFECT THE MEANING OR INTERPRETATION, OF THIS AGREEMENT.


--------------------------------------------------------------------------------



9.11         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR MAY BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IF PERSONALLY DELIVERED;
WHEN TRANSMITTED IF TRANSMITTED BY TELECOPY, ELECTRONIC OR DIGITAL TRANSMISSION
METHOD; THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY DELIVERY TO A DOMESTIC
ADDRESS BY RECOGNIZED OVERNIGHT DELIVERY SERVICE (E.G., FEDERAL EXPRESS); AND
UPON RECEIPT, IF SENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED.  IN EACH CASE NOTICE SHALL BE SENT TO:

If to Seller, addressed to:

 

 

Silicon Laboratories Inc.

 

 

400 West Cesar Chavez

 

 

Austin, Texas 78701

 

 

Attention: General Counsel

 

 

Fax: (512) 428-1504

 

 

 

 

 

With a copy to:

 

 

DLA Piper US LLP

 

 

1221 South MoPac Expwy

 

 

Suite 400

 

 

Austin, Texas 78746

 

 

Attention: Philip Russell, P.C.

 

 

Fax: (512) 457-7001

 

 

 

 

 

If to Buyer, addressed to:

 

 

NXP B.V.

 

 

High Tech Campus 60

 

 

5656 AG Eindhoven

 

 

The Netherlands

 

 

Attention: Guido R.C. Dierick

 

 

 

 

 

With a copy to:

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York 10017

 

 

Attention: Lori Lesser

 

 

Fax: (212) 455-2502

 

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.


9.12         ASSIGNABILITY.


9.12.1      EXCEPT AS PROVIDED IN SECTION 9.12.2, NEITHER PARTY OR ITS
SUBSIDIARIES MAY, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, ASSIGN OR
TRANSFER THIS AGREEMENT OR ITS RIGHTS OR OBLIGATIONS HEREUNDER, WITHOUT THE
OTHER PARTY’S PRIOR WRITTEN CONSENT IN ITS SOLE DISCRETION.  ANY ATTEMPTED
ASSIGNMENT OR TRANSFER WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE VOID AB
INITIO AND OF NO FORCE OR EFFECT.

 

 


--------------------------------------------------------------------------------



9.12.2      NOTWITHSTANDING SECTION 9.12.1, EITHER PARTY OR ITS SUBSIDIARIES
MAY, WITHOUT THE CONSENT OF THE OTHER PARTY, ASSIGN THIS AGREEMENT, IN WHOLE OR
IN PART (I) TO A SUBSIDIARY; (II) TO AN AFFILIATE CREATED DUE TO AN INTERNAL
REORGANIZATION; OR (III) IN CONNECTION WITH ONE OR MORE SALES (INCLUDING ASSET
AND/OR EQUITY SALES) OF THE BUSINESSES OR A MATERIAL PORTION THEREOF TO WHICH
THIS AGREEMENT RELATES TO THE RESPECTIVE PURCHASERS OR ACQUIRERS THEREOF,
PROVIDED THAT, IN THE CASE OF ONE OR MORE PARTIAL ASSIGNMENTS, THE ASSIGNING
PARTY SHALL DIVEST ALL OF ITS INTEREST WITH RESPECT TO A PARTICULAR COUNTRY,
JURISDICTION AND/OR FIELD OF USE, SUCH THAT NO MORE THAN ONE PERSON SHALL
SIMULTANEOUSLY HOLD THE LICENSE FOR ANY PARTICULAR RIGHTS LICENSED HEREUNDER.


9.12.3      IN THE CASE OF A SECTION 9.12.2(III) ASSIGNMENT, (I) THE LICENSES
GRANTED TO THE ASSIGNING PARTY HEREUNDER MAY BE ASSIGNED OR SUBLICENSED TO SUCH
PURCHASERS OR ACQUIRERS FOR USE IN THEIR OTHER BUSINESSES, SUBJECT TO THE SAME
FIELD OF USE RESTRICTIONS APPLICABLE TO THE ASSIGNING PARTY; AND (II) THE
LICENSES GRANTED BY THE ASSIGNING PARTY TO THE OTHER PARTY HEREUNDER SHALL NOT
BE DEEMED TO INCLUDE ANY OTHER INTELLECTUAL PROPERTY RIGHTS OWNED BY THE
PURCHASER OR ACQUIRER.


9.12.4      NO ASSIGNMENT OR TRANSFER MADE PURSUANT TO THIS SECTION 9.12 SHALL
RELEASE THE TRANSFERRING OR ASSIGNING PARTY FROM ANY OF ITS LIABILITIES OR
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE FOREGOING, IN THE EVENT OF A
PERMITTED ASSIGNMENT HEREUNDER, THIS AGREEMENT WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


9.12.5      EITHER PARTY OR ITS SUBSIDIARIES MAY ASSIGN, TRANSFER, SELL, OR
OTHERWISE DISPOSE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS IT HAS LICENSED TO
THE OTHER PARTY AND ITS SUBSIDIARIES HEREUNDER, IN WHOLE OR IN PART, PROVIDED
THAT THE ASSIGNEE, TRANSFEREE OR PURCHASER THEREOF MUST ASSUME IN WRITING THE
DISPOSING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT.  ANY ATTEMPTED TRANSACTION
IN VIOLATION OF THE FOREGOING SHALL BE VOID AB INITIO AND OF NO FORCE OR EFFECT.


9.12.6      FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING ANY OF THE FOREGOING
LANGUAGE IN THIS SECTION 9.12, THE LICENSE IN SECTION 3.2 IS NOT ASSIGNABLE IN
ANY MANNER, IN WHOLE OR IN PART.


9.13         SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER INSTRUMENT REFERRED TO HEREIN,
SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THEN TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OTHER SUCH INSTRUMENT.


9.14         INDEPENDENT CONTRACTORS.  THE PARTIES ARE INDEPENDENT CONTRACTORS
AND THERE IS NO RELATIONSHIP OF AGENCY, PARTNERSHIP, JOINT VENTURE, EMPLOYMENT,
OR FRANCHISE BETWEEN THE PARTIES.  NEITHER PARTY HAS THE AUTHORITY TO BIND THE
OTHER OR TO INCUR ANY OBLIGATION ON ITS BEHALF.


--------------------------------------------------------------------------------



9.15         REMEDIES CUMULATIVE.  ALL RIGHTS AND REMEDIES OF EITHER PARTY
HERETO ARE CUMULATIVE OF EACH OTHER AND OF EVERY OTHER RIGHT OR REMEDY SUCH
PARTY MAY OTHERWISE HAVE AT LAW OR IN EQUITY, AND THE EXERCISE OF ONE OR MORE
RIGHTS OR REMEDIES SHALL NOT PREJUDICE OR IMPAIR THE CONCURRENT OR SUBSEQUENT
EXERCISE OF OTHER RIGHTS OR REMEDIES.


9.16         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

WHEREFORE, the parties have signed this Intellectual Property License Agreement
effective as of the Closing Date.

SILICON LABORATORIES INC.

 

NXP BV

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILICON LABORATORIES INTERNATIONAL PTE. LTD.

 

NXP SEMICONDUCTORS FRANCE SAS

 

 

 

 

 

 

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 1

(See attached.)


--------------------------------------------------------------------------------


EXHIBIT D

TRANSITION SERVICES AGREEMENT

(See attached.)


--------------------------------------------------------------------------------


EXHIBIT E

BILL OF SALE

(See attached.)


--------------------------------------------------------------------------------


EXHIBIT F

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

(See attached.)


--------------------------------------------------------------------------------


 

SALE AND PURCHASE AGREEMENT

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Defined Terms

 

1

 

 

 

 

 

1.2

 

Other Defined Terms

 

10

 

 

 

 

 

ARTICLE II.

 

PURCHASE AND SALE OF ASSETS

 

10

 

 

 

 

 

2.1

 

Closing

 

10

 

 

 

 

 

2.2

 

Transfer of Assets

 

10

 

 

 

 

 

2.3

 

Assumption of Liabilities

 

10

 

 

 

 

 

2.4

 

Excluded Liabilities

 

10

 

 

 

 

 

2.5

 

Purchase Price

 

11

 

 

 

 

 

2.6

 

Purchase Price Adjustment

 

12

 

 

 

 

 

2.7

 

Earn-Out.

 

13

 

 

 

 

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

17

 

 

 

 

 

3.1

 

Organization of Parent Seller

 

17

 

 

 

 

 

3.2

 

Subsidiaries

 

17

 

 

 

 

 

3.3

 

Authorization

 

17

 

 

 

 

 

3.4

 

Absence of Certain Changes

 

18

 

 

 

 

 

3.5

 

Tangible Assets

 

18

 

 

 

 

 

3.6

 

Facilities

 

18

 

 

 

 

 

3.7

 

Contracts and Commitments

 

18

 

 

 

 

 

3.8

 

No Conflict or Violation

 

19

 

 

 

 

 

3.9

 

Financial Statements

 

19

 

 

 

 

 

3.10

 

Litigation

 

20

 

 

 

 

 

3.11

 

Labor Matters

 

20

 

 

 

 

 

3.12

 

Compliance with Law

 

20

 

 

 

 

 

3.13

 

Brokers

 

21

 

 

 

 

 

3.14

 

Intellectual Property Rights

 

21

 

 

 

 

 

3.15

 

Employee Benefit Plans

 

22

 

 

 

 

 

3.16

 

Tax Matters

 

25

 

 

 

 

 

3.17

 

Inventory

 

26

 

 

 

 

 

3.18

 

Customers

 

26

 

 

 

 

 

3.19

 

Environmental Matters

 

26

 

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

 

 

 

Page

3.20

 

Related Party Transactions

 

26

 

 

 

 

 

3.21

 

Entire Business

 

26

 

 

 

 

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

27

 

 

 

 

 

4.1

 

Organization of Buyer

 

27

 

 

 

 

 

4.2

 

Authorization

 

27

 

 

 

 

 

4.3

 

No Conflict or Violation

 

27

 

 

 

 

 

4.4

 

No Brokers

 

28

 

 

 

 

 

ARTICLE V.

 

COVENANTS OF SELLER AND BUYER

 

28

 

 

 

 

 

5.1

 

Further Assurances

 

28

 

 

 

 

 

5.2

 

Conduct of Business

 

28

 

 

 

 

 

5.3

 

Regulatory

 

29

 

 

 

 

 

5.4

 

Employee Matters

 

29

 

 

 

 

 

5.5

 

Exclusivity

 

30

 

 

 

 

 

ARTICLE VI.

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

31

 

 

 

 

 

6.1

 

Representations, Warranties and Covenants

 

31

 

 

 

 

 

6.2

 

No Actions or Court Orders

 

31

 

 

 

 

 

6.3

 

Execution and Delivery of Ancillary Agreements

 

31

 

 

 

 

 

6.4

 

Officer’s Certificate

 

32

 

 

 

 

 

ARTICLE VII.

 

CONDITIONS TO BUYER’S OBLIGATIONS

 

32

 

 

 

 

 

7.1

 

Representations, Warranties and Covenants

 

32

 

 

 

 

 

7.2

 

No Actions or Court Orders

 

32

 

 

 

 

 

7.3

 

Execution and Delivery of Ancillary Agreements

 

32

 

 

 

 

 

7.4

 

Officer’s Certificate

 

33

 

 

 

 

 

7.5

 

Employees

 

33

 

 

 

 

 

ARTICLE VIII.

 

CONSENTS TO ASSIGNMENT

 

33

 

 

 

 

 

8.1

 

Consents to Assignment

 

33

 

 

 

 

 

ARTICLE IX.

 

ACTIONS BY SELLER AND BUYER AFTER THE CLOSING

 

34

 

 

 

 

 

9.1

 

Books and Records

 

34

 

 

 

 

 

9.2

 

Indemnification

 

34

 

 

 

 

 

9.3

 

Tax Indemnity

 

37

 

 

 

 

 

9.4

 

Non-Compete; Non-Solicitation

 

37

 

ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

 

 

 

Page

9.5

 

Tax Matters

 

38

 

 

 

 

 

9.6

 

Litigation Support

 

41

 

 

 

 

 

9.7

 

French Subsidiary

 

41

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

41

 

 

 

 

 

10.1

 

Termination

 

41

 

 

 

 

 

10.2

 

Assignment

 

42

 

 

 

 

 

10.3

 

Notices

 

42

 

 

 

 

 

10.4

 

Choice of Law

 

43

 

 

 

 

 

10.5

 

Entire Agreement; Amendments and Waivers

 

43

 

 

 

 

 

10.6

 

Multiple Counterparts

 

44

 

 

 

 

 

10.7

 

Expenses

 

44

 

 

 

 

 

10.8

 

Invalidity

 

44

 

 

 

 

 

10.9

 

Performance by Subsidiaries

 

44

 

 

 

 

 

10.10

 

Titles; Gender

 

44

 

 

 

 

 

10.11

 

Public Statements and Press Releases

 

44

 

 

 

 

 

10.12

 

Cumulative Remedies

 

44

 

 

 

 

 

10.13

 

Service of Process

 

44

 

 

 

 

 

10.14

 

Arbitration

 

45

 

 

 

 

 

10.15

 

Investigation by Buyer

 

45

 

 

 

 

 

10.16

 

Interpretation; Rules of Construction

 

46

 

 

 

 

 

10.17

 

Knowledge

 

46

 

 

 

 

 

10.18

 

Pre-Closing Transfers

 

46

 

 

 

 

 

10.19

 

Schedules

 

46

 

 

iii


--------------------------------------------------------------------------------